


Exhibit 10.02

 

CITIGROUP FUNDING INC.

 

Medium-Term Notes, Series D and Series E

 

AMENDED AND RESTATED GLOBAL SELLING AGENCY AGREEMENT

 

August 26, 2011
New York, New York

 

To the Agents listed on Schedule I hereto

 

Ladies and Gentlemen:

 

This Amended and Restated Global Selling Agency Agreement (the “Agreement”)
amends and restates in its entirety the Global Selling Agency Agreement, dated
as of April 20, 2006, among Citigroup Funding Inc., a Delaware corporation (the
“Company”), Citigroup Inc., a Delaware corporation (the “Guarantor”), Citigroup
Global Markets Inc. (the “Lead Agent”) and Citigroup Global Markets Limited, as
amended by Amendment No. 1 thereto dated as of March 10, 2009, and Amendment
No. 2 thereto, dated as of May 16, 2011.

 

The Company and the Guarantor confirm their agreement with each of you (each, an
“Agent”) with respect to the issue and sale by the Company of its Medium-Term
Notes, Series D and Series E, in registered form (the “Notes”), which Notes are
fully and unconditionally guaranteed (the “Guarantee”) by the Guarantor.  The
Notes may be denominated in U.S. dollars, foreign currencies or composite
currencies (the “Specified Currency”) as may be specified in the applicable
Pricing Supplement (as defined herein) relating to any particular issue of
Notes.

 

The Notes, Series D, will be issued under an indenture (the “Senior Debt
Indenture”), dated as of June 1, 2005, among the Company, the Guarantor, and The
Bank of New York Mellon as successor trustee to JPMorgan Chase Bank, N.A.  The
Notes, Series E, will be issued under an indenture (the “Subordinated Debt
Indenture,” and, together with the Senior Debt Indenture, the “Indentures”),
dated as of June 1, 2005, among the Company, the Guarantor, and Deutsche Bank
Trust Company Americas, as trustee (together with The Bank of New York Mellon,
the “Trustees”).  Unless otherwise specifically provided for and set forth in a
supplement to the Prospectus referred to below, the Notes will be issued in
minimum denominations of U.S.$1,000 (or the approximate equivalent thereof in
the Specified Currency) and in denominations exceeding such amount by integral
multiples of U.S.$1,000 (or the approximate equivalent thereof in the Specified
Currency) and will be issued only in fully registered form, the Notes will have
the interest rates, maturities, redemption provisions and other terms set forth
in the applicable Pricing Supplement (as defined herein).

 

The Notes will be issued, and the terms thereof established, in accordance with
the Indentures and the Notes Administrative Procedures attached hereto as
Exhibit A (the “Procedures”) (unless a Terms Agreement (as defined in
Section 2(b)) modifies or otherwise supersedes such Procedures with respect to
the Notes issued pursuant to such Terms Agreement).

 

--------------------------------------------------------------------------------


 

The Procedures may only be amended by written agreement of the Company, the
Guarantor and the Lead Agent after notice to, and with the approval of, the
Trustees.

 

Any reference herein to the Registration Statement, the Base Prospectus, any
Prospectus Supplement or any Pricing Supplement (each, as defined below) shall
be deemed to refer to and include the documents incorporated by reference
therein pursuant to Item 12 of Form S-3 which were filed under the Exchange Act
of 1934 (the “Exchange Act”) on or before the most recent date and time that the
Registration Statement, any post-effective amendment or amendments thereto
became or become effective (the “Effective Date”) or the issue date of the Base
Prospectus, any Prospectus Supplement or any Pricing Supplement, as the case may
be; and any reference herein to the terms “amend,” “amendment” or “supplement”
with respect to the Registration Statement, the Base Prospectus, any Prospectus
Supplement or any Pricing Supplement shall be deemed to refer to and include the
filing of any document under the Exchange Act after the Effective Date of the
Registration Statement or the issue date of the Base Prospectus, any Prospectus
Supplement or any Pricing Supplement, as the case may be, deemed to be
incorporated therein by reference. For purposes of this Agreement, the term
“you” shall refer to you and any other Agent collectively and, in acting under
this Agreement, each of you is acting individually and not jointly.

 

1.                                       Representations and Warranties.  The
Company and the Guarantor jointly and severally represent and warrant to, and
agree with, each of you as set forth below:

 

(a)                                  The Company and the Guarantor meet the
requirements for use of Form S-3 under the Securities Act of 1933 (the
“Securities Act”) and have prepared and filed with the Securities and Exchange
Commission (the “Commission”) a shelf registration statement (File
No. 333-172554), including a form of base prospectus and form of prospectus
supplement relating to the Notes, for registration under the Securities Act of
the offering and sale of the Notes. Such shelf registration statement, including
exhibits and financial statements but excluding all Forms T-1, the base
prospectus and any prospectus supplement or pricing supplement relating to the
Notes that is filed with the Commission pursuant to Rule 424(b) and deemed part
of such shelf registration statement pursuant to Rule 430B, as amended on each
Effective Date is referred to herein as the “Registration Statement”. Such
Registration Statement, including any amendments thereto filed prior to the date
of this Agreement, have been declared effective by the Commission. The Company
and the Guarantor have filed with the Commission a final base prospectus (the
“Base Prospectus”) and prospectus supplement relating to the Medium-Term Notes
and the plan of distribution thereof (the “Prospectus Supplement,” together with
the Base Prospectus, the “Prospectus”). As filed, such Prospectus Supplement
contained all information required by the Securities Act and the
rules thereunder, and, was in all substantive respects in the form furnished to
you prior to the date of filing; provided that the terms of a particular
offering of the Notes will be set forth in a supplement to the relevant
Prospectus Supplement (a “Pricing Supplement”) which the Company and the
Guarantor will file with the Commission in accordance with Rule 424(b). The
Registration Statement, as of the date of this Agreement, meets the requirements
set forth in Rule 415(a)(1)(x). The initial Effective Date of the Registration
Statement was not earlier than the date three years before the date of this
Agreement;

 

2

--------------------------------------------------------------------------------


 

(b)                                 The documents incorporated by reference in
the Prospectus, when they became effective or were filed with the Commission, as
the case may be, conformed in all material respects to the requirements of the
Securities Act or the Exchange Act, as applicable, and the rules and regulations
of the Commission promulgated thereunder, and any further documents so filed and
incorporated by reference in the Prospectus, or any further amendment or
supplement thereto, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the Commission thereunder;

 

(c)                                  On each Effective Date, the Registration
Statement did, and when the Prospectus Supplement was first filed in accordance
with Rule 424(b) and on the Commencement Date (as defined in Section 2(a) below)
and on the date of delivery of and payment for a particular issue of Notes (the
“Settlement Date”), the Prospectus Supplement did and any supplements thereto
will comply in all material respects with the applicable requirements of the
Securities Act, the Exchange Act and the Trust Indenture Act of 1939 (the “Trust
Indenture Act”) and the respective rules thereunder; on each Effective Date and
at the time sales of a particular offering of the Notes are confirmed (the “Time
of Sale”), the Registration Statement did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading; and on the Effective Date, on the Commencement Date and on the
Settlement Date, the Indenture did or will comply in all material respects with
the applicable requirements of the Trust Indenture Act and the rules thereunder;
on the date of any filing pursuant to Rule 424(b), on the Commencement Date and
on the Settlement Date, the Prospectus did not and any supplement thereto will
not include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company and the Guarantor make no representations or warranties as to
(i) that part of the Registration Statement which shall constitute the Statement
of Eligibility and Qualification (Form T-1) under the Trust Indenture Act of the
Trustee or (ii) the information contained in or omitted from the Registration
Statement or the Prospectus Supplement or applicable Pricing Supplement in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Agents specifically for inclusion in the
Registration Statement or Prospectus (and any supplement thereto);

 

(d)                                 As of the Time of Sale, the Disclosure
Package (as defined below), when taken together with the final terms of the
Notes set forth in the applicable Pricing Supplement, does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The preceding sentence does not apply to
statements in or omissions from the Disclosure Package based upon and in
conformity with written information furnished to the Company by the Agents
specifically for use therein.  The “Disclosure Package” means (i) the
Prospectus, as amended and supplemented most recently prior to the Time of Sale,
(ii) any relevant prospectus supplement, (iii) the related preliminary Pricing
Supplement, if any, used most recently prior to the Time of Sale and (iv) any
applicable issuer free writing prospectus, as defined in Rule

 

3

--------------------------------------------------------------------------------


 

433 under the Securities Act (each an “Issuer Free Writing Prospectus”), filed
with the Commission under Rule 433 prior to the Time of Sale;

 

(e)                                  (i) At the earliest time after the filing
of the Registration Statement that the Company or another offering participant
made a bona fide offer (within the meaning of Rule 164(h)(2)) of the Notes and
(ii) as of the Time of Sale (with such time being used as the determination date
for purposes of this clause (ii)), each of the Company and the Guarantor met the
requirements set forth in Rule 164(e)(2) with respect to ineligible issuer use
of free writing prospectuses that contain only descriptions of the terms of the
securities in the offering or the offering.

 

(f)                                    Each Issuer Free Writing Prospectus and
Final Term Sheet (as defined in Section 4(g) below) does not include any
information that conflicts with the information contained in the Registration
Statement, including any document incorporated therein and any prospectus
supplement or pricing supplement deemed to be a part thereof that has not been
superseded or modified.  The foregoing sentence does not apply to statements in
or omissions from the Issuer Free Writing Prospectus or Final Term Sheet based
upon and in conformity with written information furnished to the Company by any
Agent specifically for use therein;

 

(g)                                 The Notes have been duly authorized and,
when executed and authenticated in accordance with the applicable Indenture and
delivered to and duly paid for by the purchasers thereof, will constitute valid
and binding obligations of the Company, enforceable in accordance with their
respective terms and entitled to the benefits of the applicable Indenture
(subject, as to enforcement, to applicable bankruptcy, reorganization,
insolvency, moratorium or other similar laws affecting creditors’ rights
generally and to general principles of equity regardless of whether such
enforceability is considered in a proceeding in equity or at law); the
Indentures have been duly authorized by the Company and qualified under the
Trust Indenture Act; the Indentures conform to the descriptions thereof in the
Prospectus as amended or supplemented to relate to such issuance of Notes; and
this Agreement has been duly authorized, executed and delivered by the Company
and the Guarantor;

 

(h)                                 The Guarantees have been duly authorized
and, when the Notes have been executed, authenticated and delivered by the
Company in accordance with the applicable Indenture, will constitute valid and
binding obligations of the Guarantor, enforceable in accordance with their terms
and entitled to the benefits of the applicable Indenture;

 

(i)                                     Since the date of the most recent
financial statements included in the Prospectus or the Disclosure Package, each
as amended or supplemented, there has not been any material adverse change in
the consolidated financial condition or results of operations of the Guarantor
and its subsidiaries, taken as a whole, which is not disclosed in the Prospectus
or the Disclosure Package, each as amended or supplemented;

 

(j)                                     (A) The Company has been duly
incorporated and is validly existing and in good standing under the laws of the
State of Delaware with the necessary power and authority to own its properties
and conduct its business in all material respects as currently conducted;

 

4

--------------------------------------------------------------------------------


 

(B) The Guarantor has been duly incorporated and is validly existing and in good
standing under the laws of the State of Delaware, with the necessary power and
authority to own its properties and conduct its business in all material
respects as currently conducted, and except as has not, individually or in the
aggregate, had and would not reasonably be likely to have a Material Adverse
Effect (as defined in this Section), has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification;

 

(C) Except as has not had and would not reasonably be likely to have,
individually or in the aggregate, a Material Adverse Effect, each subsidiary of
the Guarantor that is a “significant subsidiary” within the meaning of
Rule 1-02(w) of Regulation S-X under the Securities Act (each, a “Significant
Subsidiary”) has been duly organized and is validly existing in good standing
under the laws of its jurisdiction of organization;

 

“Material Adverse Effect” means a material adverse effect on the condition
(financial or otherwise), earnings, business or properties of the Company, the
Guarantor and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any supplement thereto).

 

(k)                                  The issue and sale of the Notes, the
compliance by each of the Company and the Guarantor with all of the provisions
of the Notes, the Indentures, the Guarantees and this Agreement and the
consummation of the transactions contemplated herein and therein will not
(A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination,
cancellation or acceleration of, or result in the loss of a benefit under, or
result in the creation of, any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company or the Guarantor under any
of the terms, conditions or provisions of (1) its organizational documents or
(2) any note, bond, mortgage, indenture, deed of trust, license, lease, permit,
agreement or other instrument or obligation to which the Company or the
Guarantor or any subsidiary of the Guarantor is a party or by which the Company
or the Guarantor may be bound, or to which any of the property or assets of
either the Company or the Guarantor, as applicable, is subject, or (B) violate
any statute, rule or regulation or any judgment, ruling, order, writ, injunction
or decree applicable to the Company or the Guarantor or any of their respective
properties or assets except, in the case of clauses (A)(2) and (B) as applied to
the Guarantor, for those occurrences that, individually or in the aggregate,
have not had and would not reasonably be likely to have a Material Adverse
Effect;

 

(l)                                     Neither the Company nor the Guarantor is
in violation of its organizational documents or in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which it is a party or by which it or any of
its properties may be bound, except with respect to the Guarantor with respect
to the Guarantor, as would not have and would not reasonably be likely,
individually or in the aggregate, to have a Material Adverse Effect;

 

5

--------------------------------------------------------------------------------


 

(m)                               Other than as set forth in the Prospectus, as
amended or supplemented, and the documents incorporated by reference therein,
there is no litigation or similar proceeding pending or, to the Company or the
Guarantor’s knowledge, threatened to which the Company or the Guarantor is a
party or of which any property of the Company, the Guarantor is the subject
which the Company or the Guarantor’s management believes, individually or in the
aggregate, has had or would be reasonably likely to have a Material Adverse
Effect; and

 

(n)                                 Each of the Company and the Guarantor is not
and, after giving effect to each offering and sale of the Notes and the
application of the proceeds thereof, will not be an “investment company”, as
such term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

 

The Guarantor represents and warrants to, and agrees with, each of you as set
forth below:

 

(o)                                 Neither the Guarantor nor any of its
subsidiaries nor, to the Guarantor’s knowledge, any affiliate, director,
officer, employee, agent or representative of the Guarantor or of any of its
subsidiaries or affiliates, including the Company, has taken or will take any
action in furtherance of an offer, payment, promise to pay, or authorization or
approval of the payment or giving of money, property, gifts or anything else of
value, directly or indirectly, to any “government official” (including any
officer or employee of a government or government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office) to influence official action
or secure an improper advantage; and the Guarantor and its subsidiaries and
affiliates have conducted their businesses in compliance with applicable
anti-corruption laws and have instituted and maintain and will continue to
maintain policies and procedures designed to promote and achieve compliance with
such law;

 

(p)                                 The operations of the Guarantor and its
subsidiaries are and have been conducted at all times in material compliance
with all applicable financial recordkeeping and reporting requirements,
including those of the Bank Secrecy Act, as amended by Title III of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable
anti-money laundering statutes of jurisdictions where the Guarantor and its
subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Guarantor or any of
its subsidiaries with respect to the Anti-Money Laundering Laws is pending or,
to the best knowledge of the Guarantor, threatened;

 

(q)                                 (A) The Guarantor represents that neither
the Guarantor nor any of its subsidiaries (collectively, the “Entity”) or, to
the knowledge of the Entity, any director, officer, employee, agent, affiliate
or representative of the Entity, is an individual or entity (“Person”) that is,
or is owned or controlled by a Person that is:

 

6

--------------------------------------------------------------------------------


 

(i)                                     the subject of any sanctions
administered or enforced by the U.S. Department of Treasury’s Office of Foreign
Assets Control (“OFAC”) or other relevant sanctions authority (collectively,
“Sanctions”), nor

 

(ii)                                  located, organized or resident in a
country or territory that is the subject of Sanctions (including, without
limitation, Burma/Myanmar, Cuba, Iran, Libya, North Korea, Sudan and Syria).

 

(B) The Guarantor represents and covenants that, except as detailed in Schedule
II, for the past 5 years, it has not knowingly engaged in, is not now knowingly
engaged in, and will not engage in, any dealings or transactions with any
Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.

 

2.                                       Appointment of Agents.  Subject to the
terms and conditions stated herein and subject to the reservation by the Company
of the right to sell Notes to any of you acting as principal at a discount for
its own account or for resale to one or more investors or other dealers and the
Company’s right to sell Notes directly to investors on its own behalf or through
other agents, the Company hereby appoints and authorizes Citigroup Global
Markets Inc. and the other Agents listed in Schedule I hereto to act as its
agents to solicit offers for the purchase of all or part of the Notes from the
Company.

 

(a)                                  Solicitations of Offers to Purchase Notes. 
At any time following the Commencement Date (defined below), the Company shall
notify each Agent from time to time as to the commencement of a period during
which the Notes may be offered and sold by the Agents (each period, commencing
with such a notification and ending at such time as the authorization for offers
and sales through the Agents shall have been suspended by the Company or the
Agents as provided hereunder, being herein referred to as an “Offering
Period”).  The initial Offering Period began on April 20, 2006 (the
“Commencement Date”).  On the basis of the representations and warranties, and
subject to the terms and conditions set forth herein, each of the Agents agrees,
as agent of the Company, to use its reasonable efforts to solicit offers to
purchase Notes from the Company upon the terms and conditions set forth in the
Prospectus (and any supplement thereto) and in the Procedures.  Each Agent shall
communicate to the Company, orally or in writing, each reasonable offer or
indication of interest to purchase Notes received by such Agent as agent The
Company shall have the sole right to accept offers to purchase the Notes and may
reject any such offer in whole or in part.  Each Agent shall have the right to
reject, in its discretion reasonably exercised, any offer received by it to
purchase the Notes, in whole or in part, and any such rejection shall not be
deemed a breach of its agreements contained herein.  In soliciting offers to
purchase the Notes in its capacity as agent of the Company, each Agent is acting
solely as agent for the Company, and not as principal, and does not assume any
obligation toward or relationship of agency or trust with any purchaser of the
Notes (other than any such obligation or relationship which the Agent assumes
independently of this Agreement).  Each Agent shall make reasonable efforts to
assist the Company in obtaining performance by each purchaser whose offer to
purchase Notes has been solicited by such Agent and accepted by the Company, but
such Agent shall not, except as otherwise provided in this Agreement, be
obligated to disclose the identity of any purchaser or have any liability to the
Company in the event any such purchase is not consummated for any reason. 
Except as provided in Section 2(b), under no circumstances will any Agent be
obligated to purchase any Notes for its own account.

 

7

--------------------------------------------------------------------------------


 

It is understood and agreed, however, that any of you may purchase Notes as
principal or agent pursuant to Section 2(b).

 

The Company reserves the right, in its sole discretion, to instruct the Agents
to suspend at any time, for any period of time or permanently, the solicitation
of offers to purchase Notes.  Upon receipt of instructions from the Company,
such Agent will forthwith suspend solicitation of offers to purchase Notes from
the Company until such time as the Company has advised them that such
solicitation may be resumed.

 

The Company agrees to pay each Agent a commission, on the Settlement Date with
respect to each sale of Notes by the Company as a result of a solicitation made
by such Agent, in an amount agreed upon by the Agent and the Company.  Such
commission shall be payable as specified in the Procedures.  Without the prior
approval of the Company, no Agent (acting on an agency basis) may reallow any
portion of the commission payable pursuant hereto to dealers or purchasers in
connection with the offer and sale of any Notes.

 

Subject to the provisions of this Section 2 and to the Procedures, offers for
the purchase of Notes may be solicited by an Agent as agent for the Company at
such time and in such amounts as such Agent shall deem advisable.  The Company
may from time to time offer Notes for sale otherwise than through an Agent;
provided, however, that so long as this Agreement is in effect the Company shall
not solicit or accept offers to purchase Notes through any agent other than an
Agent.

 

If the Company defaults in its obligations to deliver Notes to a purchaser whose
offer it has accepted, the Company and the Guarantor shall indemnify and hold
each of the Agents harmless against any loss, claim or damage arising from or as
a result of such default by the Company.

 

(b)                                 Purchases of Notes. Subject to the terms and
conditions stated herein, whenever the Company and any of you determine that the
Company shall sell Notes directly to any of you as principal or agent (in such
capacity, the “Purchaser”), each such sale of Notes shall be made in accordance
with the terms of this Agreement and a supplemental agreement relating to such
sale.  Each such supplemental agreement (which may be either an oral or written
agreement) is herein referred to as a “Terms Agreement”.  Each Terms Agreement
shall describe the Notes to be purchased by the Purchaser pursuant thereto and
shall specify the terms of the offered Notes.  A Terms Agreement may also
specify certain provisions relating to the reoffering of such Notes by the
Purchaser.  Any written Terms Agreement may be in the form attached hereto as
Exhibit B.  The Purchaser’s commitment to purchase Notes shall be deemed to have
been made on the basis of the representations and warranties of the Company and
the Guarantor herein contained and shall be subject to the terms and conditions
herein set forth.

 

Delivery of the Notes sold to the Purchaser pursuant to a Terms Agreement shall
be made not later than the Settlement Date specified in the Terms Agreement
against payment of funds to the Company in the net amount due to the Company for
such Notes by the method and in the form set forth in the Procedures unless
otherwise agreed to between the Company and the Purchaser.

 

8

--------------------------------------------------------------------------------

 

Unless otherwise agreed to between the Company and the Purchaser in a Terms
Agreement, any Note sold to a Purchaser (i) shall be purchased by such Purchaser
at a price equal to 100% of the principal amount thereof less a percentage equal
to the applicable commission and (ii) may be resold by such Purchaser at varying
prices from time to time or, if set forth in the applicable Terms Agreement and
Pricing Supplement, at a fixed public offering price.  In connection with any
resale of Notes purchased, a Purchaser may use a selling or dealer group and may
reallow to any broker or dealer any portion of the discount or commission
payable pursuant hereto.

 

(c)                                  Additional Agents.  Notwithstanding
paragraph 2(a) or 2(b) above, the Company may from time to time appoint one or
more additional financial institutions experienced in the distribution of
securities as an Agent under this Agreement, for the duration of this Agreement
(subject to Section 7 hereof) or on an issue by issue basis, pursuant to a
letter (an “Agent Accession Confirmation”) substantially in the form of
Exhibit C or Exhibit E to this Agreement, as appropriate, provided that any such
additional party shall have first requested appointment as such upon the terms
and conditions of this Agreement in writing to the Company pursuant to a letter
(an “Agent Accession Letter”) substantially in the form of Exhibit D or
Exhibit F to this Agreement, as appropriate, whereupon it shall, subject to the
terms and conditions of this Agreement, the relevant Agent Accession Letter and
the relevant Agent Accession Confirmation, become a party to this Agreement as
an Agent, vested with all the authority, rights and powers and subject to all
the duties and obligations of an Agent as if originally named as an Agent
hereunder.  The Company shall promptly notify the Guarantor, the Trustees and
the other Agents of any such appointment, but only in the event that any such
additional Agent is appointed for the duration of this Agreement.

 

3.                                       Offering and Sale of Notes.  Each Agent
and the Company agree to perform the respective duties and obligations
specifically provided to be performed by them in the Procedures.

 

4.                                       Agreements.  (A)  The Company and the
Guarantor agree with each of you that:

 

(a)                                  At any time during an Offering Period or
during the time a prospectus relating to the Notes is required to be delivered
under the Securities Act (including in circumstances where such requirement may
be satisfied pursuant to Rule 172), prior to amending or supplementing either
Registration Statement or the Prospectus, the Company and the Guarantor will
furnish the Agents and Cleary Gottlieb Steen & Hamilton LLP, counsel to the
Agents, with a copy of each proposed amendment or supplement (other than an
amendment or supplement to be made pursuant to incorporation by reference of a
document filed under the Exchange Act, or a Pricing Supplement or an amendment
or supplement relating solely to an offering of securities other than the Notes)
and will not file any such proposed amendment or supplement to which they
reasonably object.  The Company and the Guarantor will promptly cause each
amendment of or supplement to the Prospectus to be filed with the Commission
pursuant to Rule 424(b).  If the Prospectus is amended or supplemented (other
than by a Pricing Supplement or an amendment or supplement relating solely to an
offering of securities other than the Notes), each Agent shall be furnished with
such information relating to such filing as it may reasonably request, and no
Agent shall be obligated to solicit offers to purchase Notes so long as

 

9

--------------------------------------------------------------------------------


 

it is not reasonably satisfied that such amendment or supplement complies in all
material respects with the provisions of the Securities Act and the Exchange
Act.  At any time during an Offering Period or during the time a prospectus
relating to the Notes is required to be delivered under the Securities Act, the
Company and the Guarantor will promptly advise each Agent of (i) the filing of
any amendment or supplement to either Prospectus (other than a Pricing
Supplement or an amendment or supplement to be made pursuant to incorporation by
reference of a document filed under the Exchange Act or relating solely to an
offering of securities other than the Notes), (ii) the filing of any amendment
to the Registration Statement, (iii) the receipt by the Company or the Guarantor
of comments from the Commission relating to or requests by the Commission for
any amendment of the Registration Statement or any amendment of or supplement to
either Prospectus or for any additional information, (iv) the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any notice objecting to its use or the institution or
threatening of any proceeding for that purpose and (v) the receipt by the
Company or the Guarantor of any notification with respect to the suspension of
the qualification of the Notes for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.  The Company and the Guarantor
will use their reasonable best efforts to prevent the issuance of any such stop
order or the occurrence of any such suspension or objection to the use of the
Registration Statement and, upon such issuance, occurrence or notice of
objection, to obtain as soon as possible the withdrawal of such stop order or
relief from such occurrence or objection, including, if necessary, by filing an
amendment to the Registration Statement or a new registration statement and
using their best efforts to have such amendment or new registration statement
declared effective as soon as practicable.

 

(b)                                 If, at any time prior to the filing of the
related Pricing Supplement pursuant to Rule 424(b), any event occurs as a result
of which the Disclosure Package would include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
in the light of the circumstances under which they were made at such time not
misleading, the Company will (1) notify promptly each Agent so that any use of
the Disclosure Package may cease until it is amended or supplemented; (2) amend
or supplement the Disclosure Package to correct such statement or omission; and
(3) supply any amendment or supplement to each Agent in such quantities as such
Agent may reasonably request.

 

(c)                                  At any time during an Offering Period, the
Company and the Guarantor will comply with all requirements imposed upon them by
the Securities Act, as now and hereafter amended, and by the rules and
regulations of the Commission thereunder, as from time to time in force, so far
as necessary to permit the continuance of sales of or dealings in the Notes as
contemplated by the provisions hereof and the Prospectus.  If during such period
any event occurs as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if, in the opinion of the
Company or the Guarantor, during such period it is necessary to amend or
supplement the Registration Statement or the Prospectus or file a new
registration statement to comply with the Securities Act or the Exchange Act or
the respective rules thereunder, the Company promptly will notify each Agent to
suspend the solicitation of offers to purchase the Notes and to cease sales of
any Notes.  To the extent required under the provision in the last

 

10

--------------------------------------------------------------------------------


 

sentence of this subsection (c), the Company and the Guarantor promptly will
amend or supplement the Registration Statement or the relevant Prospectus or
file a new registration statement (at the expense of the Company and the
Guarantor ) so as to correct such statement or omission or effect such
compliance and will use their best efforts to have any amendment to the
Registration Statement or new registration statement declared effective as soon
as practicable in order to avoid any disruption in use of the Prospectus (and
any supplements thereto).  If such amendment or supplement, and any documents,
certificates, opinions and letters furnished to the Agents pursuant to
subsections (m), (n) and (o) of this Section 4(A) in connection with the
preparation and filing of such amendment or supplement, are reasonably
satisfactory in all respects to the Lead Agent, in its sole discretion, upon the
filing of such amendment or supplement with the Commission or effectiveness of
an amendment to the Registration Statement, the Agents will resume solicitation
of offers to purchase Notes hereunder.  Notwithstanding the foregoing, neither
the Company nor the Guarantor shall be required to comply with the provisions of
subsection (c) of this Section 4(A) during any period from the time any Agent
shall have been notified to suspend the solicitation of offers to purchase the
Notes in its capacity as Agent (whether under this subparagraph (c) or otherwise
under this Agreement) to the time the Company shall determine that solicitation
of offers to purchase the Notes should be resumed; provided that if any Agent
holds any Notes purchased as principal or agent pursuant to a Terms Agreement,
the Company and the Guarantor shall comply with the provisions of subsection
(c) of this Section 4(A) during the period when a prospectus relating to the
Notes is required to be delivered pursuant to the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172).

 

(d)                                 The Guarantor will comply, in a timely
manner, with all applicable requirements under the Exchange Act relating to the
filing with the Commission of the Guarantor’s reports pursuant to Section 13(a),
13(c) or 15(d) of the Exchange Act and, if then applicable, of the Guarantor’s
proxy statements pursuant to Section 14 of the Exchange Act.

 

(e)                                  The Company and the Guarantor will use
their best efforts to qualify the Notes for sale under the securities laws of
such jurisdictions as the Lead Agent or other Agent participating in the offer
and sale of a series of Notes may reasonably designates in connection with the
offer and sale of such series of Notes, to maintain such qualifications in
effect so long as required for the distribution of the Notes and, if requested
by the Lead Agent or other Agent participating in the offer and sale of such
series of Notes, to arrange for the determination of the legality of the Notes
for purchase by institutional investors, except that neither the Company nor the
Guarantor shall be required in connection therewith to qualify to do business in
any jurisdiction where it is not now so qualified or to take any action which
would subject it to general or unlimited service of process in any jurisdiction
where it is not now so subject.

 

(f)                                    Upon request, the Company and the
Guarantor will furnish to the Agents and counsel for the Agents, without charge,
signed copies of the Registration Statement (including exhibits thereto) and the
Prospectus and, so long as delivery of a prospectus relating to the Notes by an
Agent may be required by the Securities Act (including in circumstances where
such requirement may be satisfied pursuant to Rule 172), as many copies of each
additional prospectus supplement, Pricing Supplement and Issuer Free Writing
Prospectus and any supplements thereto as each Agent may reasonably request. The
Company will

 

11

--------------------------------------------------------------------------------


 

pay the expenses of printing or other production of all documents relating to
each offering that are required to be prepared, furnished or delivered by it.

 

(g)                                 Upon request, the Company will prepare a
final term sheet, containing solely a description of final terms of the
Securities and the offering thereof (a “Final Term Sheet”), in a form approved
by the relevant Agent and will file such term sheet pursuant to
Rule 433(d) within the time required by such Rule.

 

(h)                                 (i) Each of the Company and the Guarantor
agrees that, unless it has obtained or will obtain, as the case may be, the
prior written consent of the Lead Agent, and (ii) each Agent, severally and not
jointly, agrees with the Company and the Guarantor that, unless it has obtained
or will obtain, as the case may be, the prior written consent of the Company and
the Guarantor, it has not made and will not make any offer relating to the Notes
that would constitute an Issuer Free Writing Prospectus or that would otherwise
constitute a “free writing prospectus” (as defined in Rule 405) required to be
filed by the Company or the Guarantor with the Commission or retained by the
Company or the Guarantor under Rule 433; provided that the prior written consent
of the parties hereto shall be deemed to have been given in respect of any Final
Term Sheet and any free writing prospectus prepared by an Agent in connection
with a specific offering of the Notes and approved for use by the Company and
the Guarantor. Any such free writing prospectus consented to by the relevant
Agent or the Company and the Guarantor is hereinafter referred to as a
“Permitted Free Writing Prospectus.” Each of the Company and the Guarantor
agrees that (x) it has treated and will treat, as the case may be, each
Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus and
(y) it has complied and will comply, as the case may be, with the requirements
of Rules 164 and 433 applicable to any Permitted Free Writing Prospectus,
including in respect of timely filing with the Commission, legending and record
keeping.

 

(i)                                     So long as any of the Notes are
outstanding, the Guarantor agrees to furnish to each Agent, upon its reasonable
request, as soon as available, all reports and financial statements filed by or
on behalf of the Guarantor with the Commission or any national securities
exchange.  The Guarantor shall be deemed to have furnished such information to
such Agent if (i) such reports and financial statements are generally available
on, and can be printed and/or downloaded from, the Securities and Exchange
Commission’s internet website, www.sec.gov (or any other website of which the
Guarantor notifies such Agent), and (ii) such Agent has been notified by the
Guarantor that such reports and financial statements have been filed with the
Securities and Exchange Commission.

 

(j)                                     The Company and the Guarantor shall,
whether or not any sale of Notes is consummated or this Agreement is terminated,
pay all expenses incident to the performance of their obligations under this
Agreement and under any Terms Agreement, including, without limitation, the fees
and disbursements of its accountants and counsel; the cost of printing (or other
production) and delivery of the Registration Statement, the Prospectus, any
Pricing Supplements, Final Term Sheets or Issuer Free Writing Prospectuses, all
amendments thereof and supplements thereto, the Indentures, and all other
documents relating to the offering, the cost of preparing, printing, packaging
and delivering the Notes; the fees and disbursements (including reasonable fees
of counsel) incurred in connection with the qualification of the Notes for sale
and determination of eligibility for investment of the Notes under the
securities or blue sky laws of

 

12

--------------------------------------------------------------------------------


 

such jurisdictions as the relevant Agent may reasonably designate; the fees and
disbursements of the Trustees; the fees of any agency that rates the Notes; the
fees and expenses in connection with any listing of the Notes on The NASDAQ
Stock Market, NYSE Arca, Luxembourg Stock Exchange or such other securities
exchange agreed to by the Company; the fees and expenses incurred with respect
to any filing with the Financial Regulatory Authority, Inc.; the reasonable fees
and disbursements of Cleary Gottlieb Steen & Hamilton LLP, as counsel for the
Agents, or other counsel reasonably satisfactory to the Lead Agent, the Company
and the Guarantor; and such other expenses, including, without limitation,
advertising expenses as may be agreed upon by the Agents, the Company and the
Guarantor; provided, however, that with respect to any purchase of Notes by one
of you as principal or agent pursuant to a Terms Agreement, the fees and
disbursements of Cleary Gottlieb Steen & Hamilton LLP or other counsel to you
shall not be paid by either the Company or the Guarantor.

 

(k)                                  During the term of this Agreement, the
Company and the Guarantor shall furnish to each Agent such relevant documents
and certificates of officers of the Company and the Guarantor relating to the
business, operations and affairs of the Company and the Guarantor, the
Registration Statement, the Prospectus, any Pricing Supplement, Final Term Sheet
and Issuer Free Writing Prospectus, any amendments thereof or supplements
thereto, the Indentures, the Notes, this Agreement, the Procedures, any Terms
Agreement and the performance by the Company and the Guarantor of their
obligations hereunder or thereunder as the Agents may from time to time
reasonably request.  The Company and the Guarantor shall promptly notify the
Agents orally, followed by written notice, of any downgrading or of the receipt
by either of them of any notice of any intended downgrading in the rating
accorded any securities of either the Company or the Guarantor by Moody’s
Investors Service, Inc. or Standard & Poor’s Ratings Services or, if one of them
no longer rates the securities of either the Company or the Guarantor, another
“nationally recognized statistical rating organization”, as such term is defined
for purposes of Rule 436(g)(2).

 

(l)                                     If any issue of Notes is to be listed on
The NASDAQ Stock Market, NYSE Arca or such other securities exchange agreed to
by the Company, as specified in the applicable Pricing Supplement, the Company
and the Guarantor will use their best efforts to obtain the listing of such
issue of Notes on such securities exchange, to furnish to such securities
exchange all documents, information and undertakings that may be reasonably
necessary in order to effect such listing, and to cause such listing to be
continued so long as any of the Notes of such issue remain outstanding.

 

(m)                               Each time the Registration Statement or the
Prospectus are amended or supplemented (other than by filing with the
Commission: (i) a Pricing Supplement, (ii) an amendment or supplement relating
solely to an offering of securities other than the Notes, (iii) a Current Report
on Form 8-K (or any successor item thereto), or (iv) any other amendment or
supplement that the Lead Agent reasonably deems immaterial), the Company and the
Guarantor will deliver or cause to be delivered forthwith to the Agents a
certificate of the Company and the Guarantor, signed by (A) on behalf of the
Company, the Chairman, the President or any Vice President and by the Treasurer,
any Assistant Treasurer, the Controller, the Secretary or any Assistant
Secretary and, (B) on behalf of the Guarantor, the Chairman, any Vice Chairman,
any Vice President, the principal financial officer, the General Counsel, the
Controller, any Deputy

 

13

--------------------------------------------------------------------------------


 

Controller or the principal accounting officer and by the Treasurer, any
Assistant Treasurer, the Secretary or any Assistant Secretary (or another
officer or officers acceptable to the Lead Agent), dated as of the date of the
effectiveness of such amendment or the date of filing with the Commission of
such supplement or document, as the case may be, in form reasonably satisfactory
to the Lead Agent, to the effect that the statements contained in the
certificate referred to in Section 5(b) (iii) that was last furnished to the
Agents (either pursuant to Section 5(b) (iii) or pursuant to this
Section 4(A)(m)) are true and correct at the time of the effectiveness of such
amendment or the time of filing of such supplement or document, as the case may
be, as though made at and as of such time (except that such statements shall be
deemed to relate to the Registration Statement, as amended as of the time of
effectiveness of such amendment, and to the relevant Prospectus, as amended and
supplemented as of the date of such certificate) or, in lieu of such
certificate, a certificate of the same tenor as the certificate referred to in
Section 5(b) (iii) but modified, if necessary, to relate to the Registration
Statement, as amended as of the time of the effectiveness of such amendment, and
to the relevant Prospectus, as amended and supplemented as of the date of such
certificate.

 

(n)                                 Each time the Registration Statement or the
Prospectus are amended or supplemented (other than by filing with the
Commission: (i) a Pricing Supplement, (ii) an amendment or supplement relating
solely to an offering of securities other than the Notes, (iii) a Current Report
on Form 8-K (or any successor item thereto), or (iv) any other amendment or
supplement that the Lead Agent reasonably deems immaterial), the Company and the
Guarantor shall furnish to or cause to be furnished forthwith to the Agents the
written opinion of the Associate General Counsel-Capital Markets & Corporate
Reporting of the Guarantor, or, in connection with the filing of the Guarantor’s
Annual Report on Form 10-K, Cleary Gottlieb Steen & Hamilton LLP, or in either
case, other counsel for the Company and/or the Guarantor or other external
counsel reasonably satisfactory to the Lead Agent, dated as of the date of the
effectiveness of such amendment or the date of filing with the Commission of
such supplement or document, as the case may be, in form reasonably satisfactory
to the Lead Agent.  In lieu of such opinion, counsel last furnishing such an
opinion to the Agents may furnish to the Agents a letter to the effect that the
Agents may rely on such last opinion to the same extent as though it were dated
as of the date of such letter and authorizing reliance on such last opinion
(except that statements in such last opinion will be deemed to relate to the
Registration Statement, as amended at the time of the effectiveness of such
amendment, and to the Prospectus, as amended and supplemented as of the date of
such letter).

 

(o)                                 Each time that the Registration Statement or
the Prospectus are amended or supplemented to set forth amended or supplemental
financial information supplemented (other than by filing with the Commission:
(i) a Pricing Supplement, (ii) an amendment or supplement relating solely to an
offering of securities other than the Notes, (iii) a Current Report on Form 8-K
(or any successor item thereto), or (iv) any other amendment or supplement that
the Agents reasonably deems immaterial), the Guarantor shall cause KPMG
LLP, Independent Registered Public Accounting Firm, forthwith to furnish the
Agents a letter, dated as of the date of the effectiveness of such amendment or
the date of filing of such supplement or document, as the case may be, in form
satisfactory to the Lead Agent, of the same tenor as the letter of such
independent public accountants referred to in Section 5(b)(iv) hereof but
modified to relate to the Registration Statement and Prospectus, as amended and
supplemented to the date of such letter,

 

14

--------------------------------------------------------------------------------


 

with such changes as may be necessary to reflect changes in the financial
statements and other information derived from the accounting records of the
Guarantor; provided, however, that if the Registration Statement or the
Prospectus are amended or supplemented solely to include or incorporate by
reference financial information with respect to a fiscal quarter, KPMG LLP may
limit the scope of such letter to the unaudited financial statements included in
such amendment or supplement.

 

(p)         Each solicitation of an offer to purchase Notes by you, each
acceptance by the Company of an offer for the purchase of Notes, each sale of
Notes to any Purchaser and each Settlement Date shall be deemed to be an
affirmation that the representations and warranties of the Company and the
Guarantor contained in or made pursuant to this Agreement are true and correct
in all material respects at the time of such solicitation, acceptance, sale or
issuance and delivery, as the case may be, as though made at and as of such time
(and it is understood that such representations and warranties shall relate to
the Registration Statement and the Prospectuses as amended and supplemented to
each such time).

 

(q)         Anything to the contrary in this Section 4 notwithstanding, if, at
the time of any required notice, amendment or supplement to the Registration
Statement or the Prospectuses, the Company shall have instructed the Agents to
suspend solicitation of offers to purchase the Notes in each Agent’s capacity as
agent of the Company and either Agent does not then hold any Notes acquired by
it as principal pursuant to a Terms Agreement, neither the Company nor the
Guarantor shall be obligated to furnish or cause to be furnished any notice,
certificate, opinion or letter otherwise required until such time as it shall
determine that solicitation of offers to purchase the Notes should be resumed;
and provided, further, that, prior to resuming such solicitation the Agents
shall be entitled to receive any such notices, certificates, opinions or letters
not previously furnished, accurate as of the date of such notice, certificate,
opinion or letter.

 

(B)        Each Agent represents to and agrees with the Company and the
Guarantor that it will comply with all relevant selling restrictions included in
the Prospectus or Pricing Supplement for each series of Notes such Agent offers
or sells.

 

(C)        Each Agent acknowledges and agrees with the Company and the Guarantor
that it has the sole responsibility to ensure, to the extent that such Agent
makes offers or sales of the Notes directly to investors, prior to any offer or
sale of the Notes, that it has a reasonable basis to believe that the Notes are
suitable for the investors to whom the Notes are being sold, that it is lawful
for such investors to purchase the Notes and that the investors are capable of
evaluating the risks and merits of any investment in the Notes. Further, each
Agent undertakes that it will only make offers and sales of the Notes through
broker-dealers that acknowledge to and agree with such Agent to comply with all
applicable United States federal and state securities laws, the applicable
rules and regulations of any regulatory body promulgated thereunder and the
applicable rules and regulations of FINRA.

 

5.                                       Conditions to the Obligations of the
Agents.  Each Agent’s obligations to solicit offers to purchase Notes as agent
of the Company, any Agent’s obligation to purchase Notes as principal pursuant
to any Terms Agreement or otherwise, and the obligation of any other Agent to
purchase Notes from the Company will be subject to the accuracy in all material

 

15

--------------------------------------------------------------------------------


 

respects of the representations and warranties on the part of the Company and
the Guarantor herein contained, to the accuracy of the statements of the
officers of the Company and the Guarantor made in each certificate furnished
pursuant to the provisions hereof and to the performance and observance by the
Company and the Guarantor of all covenants and agreements herein contained on
their part to be performed and observed (in the case of the Agents’ obligations
to solicit offers to purchase Notes, at the time of such solicitation, and, in
the case of any Purchaser’s obligation to purchase Notes, at the time the
Company accepts the offer to purchase such Notes and at the time of purchase)
and (in each case) to the following additional conditions precedent when and as
specified:

 

(a)                                  On the corresponding Settlement Date:

 

(i)                                     The Prospectus, and any supplements
thereto, have been filed in the manner and within the time period required by
Rule 424(b) and any other material required to be filed by the Company pursuant
to Rule 433(d), shall have been filed with the Commission within the applicable
time periods prescribed for such filings by Rule 433; and no stop order
suspending the effectiveness of the Registration Statement or any notice
objecting to its use shall have been issued and no proceedings for that purpose
shall have been instituted or threatened.

 

(ii)                                  There shall not have occurred any change,
or any development involving a prospective change, in or affecting the condition
(financial or otherwise), earnings, business or properties of the Company, the
Guarantor and their respective subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Disclosure Package and the Prospectus and any
Pricing Supplements (exclusive of any supplement thereto) the effect of which,
in any case referred to above, is, in the sole judgment of the Lead Agent after
consultation with the Company, so material and adverse as to make it impractical
or inadvisable to proceed with the offering or delivery of the Notes as
contemplated by the Prospectus, as amended or supplemented, except, in the case
of any purchase of Notes by any Agent as principal, as disclosed to such Agent
in writing by the Company and the Guarantor before the Company accepted the
offer to purchase such Notes.

 

(iii)                               There shall not have occurred any
(x) suspension or material limitation of trading in securities generally on the
New York Stock Exchange, or any setting of minimum prices for trading on such
exchange, or any suspension of trading of the Guarantor’s common stock by the
Commission or the New York Stock Exchange, (y) declaration of a general
moratorium on commercial banking activities by either federal or New York state
authorities or exchange controls shall have been imposed by the United States or
(z) any outbreak or escalation of hostilities, any declaration by the United
States of war or national emergency or other calamity or crisis the effect of
which on financial markets is such to as to make it, in the Lead Agent’s sole
judgment, after consultation with the Company, impracticable or inadvisable to
proceed with the offering of the Notes as contemplated by the relevant
Prospectus, as amended or supplemented, except, in the case of any purchase of
Notes by any Agent as principal, for any such event occurring before the Company
accepted the offer to purchase such Notes.

 

16

--------------------------------------------------------------------------------


 

(iv)                              There shall not have been any decrease in the
rating of any of the Company’s or the Guarantor’s senior or subordinated debt
securities by any “nationally recognized statistical rating organization” (as
defined for purposes of Rule 436(g)) or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such rating
that does not indicate the direction of the possible change, except as disclosed
to the Agents in writing by the Company and the Guarantor before the Company
accepted the offer to purchase such Notes.

 

(b)                                 On the Commencement Date and, if called for
by any Terms Agreement on the corresponding Settlement Date:

 

(i) The Company and the Guarantor shall have furnished to the Agents such
customary opinion or opinions of the Associate General Counsel — Capital
Markets & Corporate Reporting of the Guarantor (or other counsel for the Company
and/or the Guarantor reasonably acceptable to the Lead Agent) on the
Commencement Date as the Agents may reasonably require, and, on the Settlement
Date will furnish such customary opinion or opinions of the Associate General
Counsel — Capital Markets & Corporate Reporting of the Guarantor (or other
counsel for the Company and/or the Guarantor reasonably acceptable to the
Agents) as the Agents may reasonably require and, if called for by a Terms
Agreement, such customary opinion or opinions of other counsel, dated the
Commencement Date or the Settlement Date, as the case may be, as the Agents may
reasonably require.

 

(ii) Each Agent shall have received from Cleary Gottlieb Steen & Hamilton LLP,
counsel for the Agents (or other counsel reasonably acceptable to such Agent,
the Company and the Guarantor), such customary opinion or opinions dated the
Commencement Date or the Settlement Date, as the case may be, as the Agents may
reasonably require.

 

(iii) The Company and the Guarantor shall have furnished to the Agents a
certificate of the Company and the Guarantor, signed by (A) on behalf of the
Company—the Chairman, the President or any Vice President and by the Treasurer,
any Assistant Treasurer, the Controller, the Secretary or any Assistant
Secretary and (B) on behalf of the Guarantor—the Chairman, any Vice Chairman,
the President, any Vice President, Chief Financial Officer, the Chief Accounting
Officer, the General Counsel, the Controller or any Deputy Controller and by the
Treasurer, any Assistant Treasurer, the Secretary or any Assistant Secretary (or
another officer or officers acceptable to the Lead Agent), dated the
Commencement Date or the Settlement Date, as the case may be, to the effect that
each signatory of such certificate has carefully examined the Registration
Statement, as amended as of the date of such certificate, the Prospectuses, as
amended and supplemented as of the date of such certificate, the Disclosure
Package and this Agreement and that: the respective representations and
warranties of the Company and the Guarantor in this Agreement are true and
correct on and as of the date of such certificate with the same effect as if
made on the date of such certificate and the Company and the Guarantor have
complied in all material respects with all the respective agreements and
satisfied all the conditions on their part to be performed or satisfied as a
condition to the obligations of the Agents under this Agreement; no stop order

 

17

--------------------------------------------------------------------------------


 

suspending the effectiveness of the Registration Statement or any notice
objecting to its use has been issued and no proceedings for that purpose have
been instituted or, to their knowledge, have been threatened or communicated by
the Commission to the Company or the Guarantor as being contemplated by it under
the Securities Act; and since the date of the most recent financial statements
included in the relevant Prospectus or the Disclosure Package, each as amended
and supplemented, there has been no material adverse change in the consolidated
financial condition or results of operations of the Guarantor and its
subsidiaries, taken as a whole, which is not disclosed in the relevant
Prospectus or the Disclosure Package, as amended or supplemented.

 

(iv) KPMG LLP or another nationally recognized independent registered public
accounting firm shall have furnished to the Agents a letter or letters, dated
the Commencement Date or the Settlement Date, as the case may be, in form and
substance reasonably satisfactory to the Agents.

 

(v) The Company and the Guarantor shall have furnished to each Agent such
appropriate further information, certificates and documents as such Agent may
reasonably request.

 

The documents required to be delivered by this Section 5 shall be delivered at
the office of Cleary Gottlieb Steen & Hamilton LLP, counsel for the Agents, at
One Liberty Plaza, New York, New York 10006, on the Commencement Date or the
Settlement Date, as the case may be.

 

6.                                       Indemnification and Contribution.  (a) 
The Company and the Guarantor agree to indemnify and hold harmless each Agent,
the directors, officers, employees and agents of each Agent and each person who
controls any Agent within the meaning of either the Securities Act or the
Exchange Act and each of your affiliates within the meaning of Rule 405 under
the Securities Act against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the
Securities Act, the Exchange Act or other Federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the registration statement for the registration of the Notes as originally filed
or in any amendment thereof, or in the Base Prospectus, any prospectus
supplement, any preliminary or final Pricing Supplement or any Issuer Free
Writing Prospectus, or in any amendment thereof or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and agrees to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company and the Guarantor will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company or the
Guarantor by any Agent specifically for inclusion therein. This indemnity
agreement will be in addition to any liability which the Company and the
Guarantor may otherwise have.

 

18

--------------------------------------------------------------------------------

 

(b) Each Agent severally and not jointly agrees to indemnify and hold harmless
the Company and the Guarantor, each of their respective directors, each of their
respective officers who signs the Registration Statement, and each person who
controls the Company or the Guarantor within the meaning of either the
Securities Act or the Exchange Act, to the same extent as the foregoing
indemnity from the Company and the Guarantor to each Agent, but only with
reference to written information relating to such Agent furnished to the Company
or the Guarantor by such Agent specifically for inclusion in the documents
referred to in the foregoing indemnity. This indemnity agreement will be in
addition to any liability that any Agent may otherwise have.

 

(c) Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 6, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. An indemnifying party will
not, without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.

 

(d) In the event that the indemnity provided in paragraph (a), (b) or (c) of
this Section 6 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company, the Guarantor and the Agents severally agree
to contribute to the aggregate losses,

 

19

--------------------------------------------------------------------------------


 

claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending same) (collectively
“Losses”) to which the Company, the Guarantor and one or more of the Agents may
be subject in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Guarantor on the one hand and by the Agents on
the other from the offering of the Notes; provided, however, that in no case
shall (i) any Agent (except as may be provided in any agreement among Agents
relating to the offering of the Notes) be responsible for any amount in excess
of the discount or commission applicable to the Notes purchased by such Agent
hereunder. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Company, the Guarantor and the Agents severally
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company and the Guarantor
on the one hand and of the Agents on the other in connection with the statements
or omissions which resulted in such Losses as well as any other relevant
equitable considerations. Benefits received by the Company and the Guarantor
shall be deemed to be equal to the total net proceeds from the offering (before
deducting expenses) received by the Company, and benefits received by the Agents
shall be deemed to be equal to the total discounts and commissions, in each case
as set forth in the Pricing Supplement. Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information provided by the Company and the Guarantor
on the one hand or the Agents on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company, the Guarantor and the Agents
agree that it would not be just and equitable if contribution were determined by
pro rata allocation or any other method of allocation which does not take
account of the equitable considerations referred to above. Notwithstanding the
provisions of this paragraph (d), no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 6, each person who
controls an Agent within the meaning of either the Securities Act or the
Exchange Act and each director, officer, employee and agent of an Agent shall
have the same rights to contribution as such Agent, and each person who controls
the Company or the Guarantor, as applicable, within the meaning of either the
Securities Act or the Exchange Act, each officer of the Company or the
Guarantor, as applicable, who shall have signed the Registration Statement and
each director of the Company or the Guarantor, as applicable, shall have the
same rights to contribution as the Company or the Guarantor, as applicable,
subject in each case to the applicable terms and conditions of this paragraph
(d).

 

7.             Termination.  (a)  This Agreement will continue in effect until
terminated as provided in this Section 7.  This Agreement may be terminated by
either the Company or the Guarantor as to any Agent, or by any Agent, insofar as
this Agreement relates to such Agent, by giving written notice of such
termination to such Agent or the Company and the Guarantor, as the case may be. 
The termination of this Agreement shall not require termination of any agreement
by any of you to purchase Notes as principal, and the termination of any such
Agreement shall not require termination of this Agreement.  If this Agreement is
terminated, neither the Company and the Guarantor, on the one hand, nor any
Agent, on the other hand, shall have any liability to each other, except as
provided in the first sentence of the third paragraph of Section 2(a) and
Sections 4(A)(b), 4(A)(g), 4(A)(h), 6, 8 and 11, and except that, if at the time
of

 

20

--------------------------------------------------------------------------------


 

termination an offer to purchase any of the Notes has been accepted by the
Company but the time of delivery to the purchaser or its agent of the Note or
Notes relating thereto has not occurred, the representations and warranties of
the Company and the Guarantor stated in Section 2 and the Company’s obligations
under the Procedures, and in Sections 2(c), 4(A)(a), 4(A)(b), 4(A)(c), 4(A)(d),
4(A)(e), 4(A)(f), 4(A)(g), 4(A)(i), 4(A)(j), 4(A)(k), 4(A)(1), 4(A)(m), 4(A)(o),
4(A)(q) and 5 shall also remain in full force and effect and not be terminated
until the delivery of such Notes.

 

8.             Representations and Indemnities to Survive.  The respective
agreements, representations, warranties, indemnities and other statements of the
Company and the Guarantor or their officers and of any of you set forth in or
made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation made by or on behalf of you, the Company, the Guarantor or
any of the officers, directors or controlling persons referred to in Section 6
hereof, and will survive delivery of and payment for the Notes.  The provisions
of Section 4(j) and Section 6 hereof shall survive the termination or
cancellation of this Agreement.

 

9.             Notices.  All communications hereunder will be in writing and
effective only on receipt, and, if sent to an Agent, will be delivered or sent
by mail or transmitted by any standard form of telecommunication and confirmed
to such Agent, at the address specified on Schedule I hereto; or, if sent to the
Company or the Guarantor, will be delivered or sent by mail or transmitted by
any standard form of telecommunication and confirmed to it at 153 E.
53rd Street, 6th Floor, New York, New York 10043, Attention: Assistant Treasurer
(fax no.:  (212) 793-5629), with a copy to Citigroup Inc., One Court Square,
45th Floor, Long Island City, New York 11120, Attn:  Associate General Counsel —
Capital Markets and Corporate Reporting (fax no.:  (718) 248-2705.

 

10.           Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the officers
and directors and controlling persons referred to in Section 6 hereof.  Nothing
expressed or implied in this Agreement or any Terms Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
parties hereto and their respective successors and the controlling persons and
officers and directors referred to in Section 6 and their heirs and legal
representatives, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any Terms Agreement or any provision herein or
therein contained.  This Agreement and any Terms Agreement and all conditions
and provisions hereof and thereof except to the extent provided for in Section 5
hereof are intended to be for the sole and exclusive benefit of the parties
hereto and their respective successors and said controlling persons and officers
and directors and their heirs and legal representatives, and for the benefit of
no other person, firm or corporation.  No Purchaser of Notes shall be deemed to
be a successor by reason merely of such purchase.  This Agreement and the rights
and obligations of any of you hereunder may not be assigned without the prior
written consent of the Company and the Guarantor.

 

11.           Waivers.  Neither any failure nor delay on the part of any party
to exercise any right, remedy, power or privilege under this Agreement (singly
and collectively referred to as a “Right”) shall operate as a waiver of such
Right, nor shall any single or partial exercise of any Right preclude any other
or further exercise of any Right, nor shall any waiver of any Right

 

21

--------------------------------------------------------------------------------


 

with respect to any occurrence be construed as a waiver of any Right with
respect to any other occurrence.

 

12.           No Fiduciary Duty.  The Company and the Guarantor hereby
acknowledge that (i) the purchase and sale of the Notes pursuant to this
Agreement is an arm’s-length commercial transaction between the Company and the
Guarantor, on the one hand, and the Agents and any affiliate through which it
may be acting, on the other, (ii) the Agents are acting as principal and not as
an agent or fiduciary of the Company or the Guarantor and (iii) the Company’s
engagement of the Agents in connection with the offering and the process leading
up to the offering is as independent contractors and not in any other capacity. 
Furthermore, each of the Company and the Guarantor agrees that it is solely
responsible for making its own judgments in connection with the offering
(irrespective of whether any of the Agents has advised or is currently advising
the Company or the Guarantor on related or other matters).  The Company and the
Guarantor agree that they will not claim that the Agents have rendered advisory
services of any nature or respect, or owe an agency, fiduciary or similar duty
to the Company or the Guarantor, in connection with such transaction or the
process leading thereto.

 

13.           Integration.  This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company, the Guarantor and
the Agents, or any of them, with respect to the subject matter hereof.

 

14.           Applicable Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within the State of New York.

 

15.           Counterparts.  This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

 

16.           Headings.  The section headings used herein are for convenience
only and shall not affect the construction hereof.

 

17.           Notice of New Registration Statement. (a) Upon delivery by the
Company and the Guarantor to the Agents of a properly executed notice in the
form attached as Exhibit G hereto (a “Notice of New Registration Statement”),
(i) the file number contained in the first sentence of Section 1(a) of this
Agreement shall thereafter be deemed to refer to the file number of the
registration statement specified in such Notice of New Registration Statement
(the “New Registration Statement”), (ii) all references in this Agreement to the
“Registration Statement” shall thereafter be deemed to refer to the New
Registration Statement.

 

(b) Together with the notice required by Section 17(a), the Company and the
Guarantor shall deliver or cause to be delivered to the Agents the documents
required under Section 4(A)(m), 4(A)(n) and 4(A)(o) of the Agreement, provided
that such Section 4(A)(m), 4(A)(n) and 4(A)(o) shall remain unchanged and shall
apply to the New Registration Statement.

 

22

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Guarantor and you.

 

 

Very truly yours,

 

 

 

 

 

CITIGROUP FUNDING INC.

 

 

 

 

 

 

 

 

 

By:

/s/Charles E. Wainhouse

 

 

Name:

Charles E. Wainhouse

 

 

Title:

Executive Vice President & Treasurer

 

 

 

 

 

 

 

 

 

CITIGROUP INC.

 

 

 

 

 

 

 

 

 

By:

/s/ John C. Gerspach

 

 

Name:

John C. Gerspach

 

 

Title:

Chief Financial Officer

 

23

--------------------------------------------------------------------------------


 

The foregoing Amended and Restated
Global Selling Agency Agreement is
hereby confirmed and accepted
as of the date hereof:

 

 

CITIGROUP GLOBAL MARKETS INC., as Lead Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Jack D. McSpadden, Jr.

 

 

Name:

Jack D. McSpadden, Jr.

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

UBS FINANCIAL SERVICES INC.

 

 

 

 

 

By:

/s/ Eric Glicksman

 

 

Name:

Eric Glicksman

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Jorge A. Ramirez

 

 

Name:

Jorge A. Ramirez

 

 

Title:

Managing Director

 

 

24

--------------------------------------------------------------------------------


 

WELLS FARGO SECURITIES, LLC

 

 

 

 

 

By:

/s/ Donald T. Brudie, Jr.

 

 

Name:

Donald T. Brudie, Jr.

 

 

Title:

Managing Director

 

 

CFI Amended and Restated GSAA

August 26, 2011

 

25

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013

 

UBS Financial Services Inc.
800 Harbor Boulevard, Third Floor

Weehawken, NJ 07086

Attention:  Structured Products Group

 

Wells Fargo Securities, LLC
Attention: Don Brudie

375 Park Avenue

New York, New York 10152

 

26

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Transactions Subject to Sanctions

 

None.

 

27

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

CITIGROUP FUNDING INC.

 

Medium-Term Notes, Series D and Series E, Administrative Procedures

 

August 26, 2011

 

The Medium-Term Notes, Series D (the “Series D Notes”) and Medium-Term Notes,
Series E (the “Series E Notes,” and, together with the Series D Notes, the
“Notes”) of Citigroup Funding Inc. (the “Company”), any payments due on which
are fully and unconditionally guaranteed by (the “Guarantee”) Citigroup Inc.
(the “Guarantor”), are to be offered on a continuing basis.  Citigroup Global
Markets Inc. has agreed, as agent, to solicit purchases of Notes issued in fully
registered form.  (The term “Agent” when used in these Administrative
Procedures, means Citigroup Global Markets Inc.)  The Agent will not be
obligated to purchase Notes for its own account.  The Notes are being sold
pursuant to a Global Selling Agency Agreement among the Company, the Guarantor,
and the agents named therein (including the Agent) dated the date hereof (the
“Agency Agreement”).  The Notes have been registered with the Securities and
Exchange Commission (the “Commission”).  The Bank of New York Mellon is the
successor trustee under the Indenture, dated as of June 1, 2005, under which the
Series D Notes will be issued (the “Senior Debt Indenture”).  Deutsche Bank
Trust Company Americas is the trustee (together with The Bank of New York
Mellon, the “Trustees”) under the Indenture, dated as of June 1, 2005, under
which the Series E Notes will be issued (the “Subordinated Debt Indenture,” and,
together with the Senior Debt Indenture, the “Indentures”).  The Series D Notes
will constitute part of the senior debt of the Company and will rank equally
with all other unsecured and unsubordinated debt of the Company.  The Guarantee
of the Series D Notes will constitute part of the senior debt of the Guarantor
and will rank equally with all other unsecured and unsubordinated debt of the
Guarantor.  The Series E Notes will be subordinate and junior in the right of
payment to all Citigroup Funding Senior Indebtedness, to the extent and in the
manner set forth in the Subordinated Debt Indenture.  The Guarantee of the
Series E Notes will be subordinate and junior in the right of payment to all
Citigroup Senior Indebtedness, to the extent and in the manner set forth in the
Subordinated Debt Indenture.

 

The Agency Agreement provides that Notes may also be purchased by the Agent
acting solely as principal and not as agent.  In the event of any such purchase,
the functions of both the Agent and the beneficial owner under the
administrative procedures set forth below shall be performed by the Agent acting
solely as principal, unless otherwise agreed to between the Company, the
Guarantor and the Agent acting as principal.

 

Each Note will be represented by either a Global Security (as defined
hereinafter) or a certificate delivered to the Holder thereof or a Person
designated by such Holder (a “Certificated Note”).  Each Global Security
representing Series D Notes will be delivered to Citibank, N.A., and each Global
Security representing Series E Notes will be delivered to Deutsche Bank Trust
Company Americas, each acting as agent for The Depository Trust Company or any
successor depositary selected by the Company (“DTC”, which term, as used herein,
includes any successor depositary selected by the Company), and will be recorded
in the

 

A-1

--------------------------------------------------------------------------------


 

book-entry system maintained by DTC (a “Book-Entry Note”).  An owner of a
Book-Entry Note will not be entitled to receive a certificate representing such
Note.

 

The procedures to be followed during, and the specific terms of, the
solicitation of orders by the Agent and the sale as a result thereof by the
Company are explained below.  Administrative and record-keeping responsibilities
will be handled for the Company by its Treasury Department.  The Company will
advise the Agent and the Trustees in writing of those persons handling
administrative responsibilities with whom the Agent and the Trustees are to
communicate regarding orders to purchase Notes and the details of their
delivery.  The term “Trustees” as used in these procedures means the Trustees
and any other agents appointed by the Trustees or the Company.

 

Administrative procedures and specific terms of the offering are explained
below.  Book-Entry Notes will be issued in accordance with the administrative
procedures set forth in Part I hereof, as adjusted in accordance with changes in
DTC’s operating requirements, and Certificated Notes will be issued in
accordance with the administrative procedures set forth in Part II hereof. 
Unless otherwise defined herein, terms defined in the Indentures, the Agency
Agreement, the Notes or the Prospectus Supplement relating to the Notes shall be
used herein as therein defined.  Notes for which interest is calculated on the
basis of a fixed interest rate, which may be zero, are referred to herein as
“Fixed Rate Notes”.  Notes for which interest is calculated on the basis of a
floating interest rate are referred to herein as “Floating Rate Notes”.  To the
extent the procedures set forth below conflict with the provisions of the Notes,
the Indentures, DTC’s operating requirements or the Agency Agreement, the
relevant provisions of the Notes, the Indentures, DTC’s operating requirements
and the Agency Agreement shall control.

 

PART I

 

Administrative Procedures for
Book-Entry Notes

 

In connection with the qualification of the Book-Entry Notes for eligibility in
the book-entry system maintained by DTC, Citibank, N.A. and Deutsche Bank Trust
Company Americas (together, the “DTC Agents”) will perform the custodial,
document control and administrative functions described below for the Series D
Notes and the Series E Notes, respectively.  Citibank, N.A. will perform such
functions in accordance with its respective obligations under a Letter of
Representations from the Company and Citibank, N.A. to DTC dated as of the date
hereof and a Medium-Term Note Certificate Agreement between Citibank, N.A. and
DTC, dated as of October 31, 1988 and as amended to date, and its obligations as
a participant in DTC, including DTC’s Same-Day Funds Settlement system
(“SDFS”).  Deutsche Bank Trust Company Americas will perform such functions in
accordance with its respective obligations under a Letter of Representations
from the Company and Deutsche Bank Trust Company Americas to DTC to be executed
on a future date and a Certificate Agreement between DTC and Deutsche Bank Trust
Company Americas, dated as of December 5, 1997 and as amended to date, and its
obligations as a participant in DTC, including DTC’s SDFS.

 

A-2

--------------------------------------------------------------------------------


 

Issuance:

 

On any date of settlement (as defined under “Settlement” below) for one or more
Book-Entry Notes, the Company will issue a single global security in fully
registered form without coupons (a “Global Security”) representing up to U.S
$500,000,000 principal amount of all such Book-Entry Notes of the same
Series that have the same Original Issue Date, Original Issue Discount
provisions, if any, Interest Payment Dates, Regular Record Dates, Interest
Payment Period, redemption repayment and extension provisions, if any, Stated
Maturity, and, in the case of Fixed Rate Notes, interest rate, and amortization
schedule, if any, or, in the case of Floating Rate Notes, Initial Interest Rate,
Base Rate, Index Maturity, Interest Reset Period, Interest Reset Dates, Spread
and/or Spread Multiplier, if any, Minimum Interest Rate, if any, and Maximum
Interest Rate, if any and, in each case, any other relevant terms (collectively,
the “Terms”).  Each Global Security will be dated and issued as of the date of
its settlement.  Each Global Security will bear an Original Issue Date, which
will be (i) with respect to an original Global Security (or any portion
thereof), the Original Issue Date specified in such Global Security and
(ii) following a consolidation of Global Securities, with respect to the Global
Security resulting from such consolidation, the most recent Interest Payment
Date to which interest has been paid or duly provided for on the predecessor
Global Securities, regardless of the date of authentication of such resulting
Global Security.  No Global Security will represent (i) both Fixed Rate and
Floating Rate Book-Entry Notes, (ii) any Certificated Note, or (iii) both
Series D Notes and Series E Notes.

 

 

 

Identification Numbers:

 

The Company has arranged with the CUSIP Service Bureau of Standard & Poor’s
Ratings Services (the “CUSIP Service Bureau”) for the reservation of two
Series of CUSIP numbers, one for Series D Notes and one for Series E Notes, each
of which series consists of approximately 900 CUSIP numbers and relates to
Global Securities representing Book-Entry Notes and book-entry medium-term notes
issued by the Company with other Series designations.  The DTC Agents, the
Company and DTC have obtained from the CUSIP Service Bureau a written list of
such reserved CUSIP numbers.  The DTC Agents will assign CUSIP numbers to Global
Securities as described below under Settlement Procedure “B”.  DTC will notify
the CUSIP Service Bureau periodically of the CUSIP numbers that the DTC Agents
have assigned to Global Securities.  Each DTC Agent will notify the Company at
any time when fewer than 100 of the reserved CUSIP numbers remain unassigned to
Global Securities, and, if it deems necessary, the Company will reserve
additional CUSIP numbers for assignment to Global Securities.  Upon obtaining
such additional CUSIP numbers, the Company shall deliver a list of such
additional CUSIP numbers to either or both DTC Agents, as

 

A-3

--------------------------------------------------------------------------------


 

 

 

needed, and to DTC.

 

 

 

Registration:

 

Global Securities will be issued only in fully registered form without coupons. 
Each Global Security will be registered in the name of CEDE & CO., as nominee
for DTC, on the securities register for the Notes (the “Securities Register”)
maintained under the Indentures.  The beneficial owner of a Book-Entry Note (or
one or more indirect participants in DTC designated by such owner) will
designate one or more participants in DTC (with respect to such Book-Entry Note,
the “Participants”) to act as agent or agents for such owner in connection with
the book-entry system maintained by DTC, and DTC will record in book-entry form,
in accordance with instructions provided by such Participants, a credit balance
with respect to such beneficial owner in such Book-Entry Note in the account of
such Participants.  The ownership interest of such beneficial owner (or such
participant) in such Book-Entry Note will be recorded through the records of
such Participants or through the separate records of such Participants and one
or more indirect participants in DTC.

 

 

 

Transfers:

 

Transfers of a Book-Entry Note will be accomplished by book entries made by DTC
and, in turn, by Participants (and in certain cases, one or more indirect
participants in DTC) acting on behalf of beneficial transferors and transferees
of such Note.

 

 

 

Exchanges:

 

Each DTC Agent may deliver to DTC and the CUSIP Service Bureau at any time a
written notice of consolidation (a copy of which shall be attached to the
resulting Global Security described below) specifying (i) the CUSIP numbers of
two or more outstanding Global Securities that represent (A) Fixed Rate
Book-Entry Notes of the same Series Dnd having the same Terms and for which
interest has been paid to the same date or (B) Floating Rate Book-Entry Notes of
the same Series Dnd having the same Terms and for which interest has been paid
to the same date, (ii) a date, occurring at least thirty days after such written
notice is delivered and at least thirty days before the next Interest Payment
Date for such Book-Entry Notes, on which such Global Securities shall be
exchanged for a single replacement Global Security and (iii) a new CUSIP number
to be assigned to such replacement Global Security.  Upon receipt of such a
notice, DTC will send to its participants (including the DTC Agent for such
replacement Global Security) a written reorganization notice to the effect that
such exchange will occur on such date.  Prior to the specified exchange date,
such DTC Agent will deliver to the CUSIP Service Bureau a written notice setting
forth such exchange date and such new CUSIP number and stating that, as of such
exchange date, the CUSIP numbers of the Global Securities to be exchanged will
no longer be valid.  On the specified exchange date, such DTC Agent will
exchange such Global Securities for a single Global Security bearing the new
CUSIP number and a new Original Issue Date, which

 

A-4

--------------------------------------------------------------------------------


 

 

 

shall be the last date to which interest has been paid on the underlying
Book-Entry Notes, and the CUSIP numbers of the exchanged Global Securities will,
in accordance with CUSIP Service Bureau procedures, be canceled and not
immediately reassigned.  Upon such exchange, the DTC Agent will mark the
predecessor Global Security “canceled”, make appropriate entries in the DTC
Agent’s records and destroy such canceled Global Security in accordance with the
terms of the Indenture and deliver a certificate of destruction to the Company. 
Notwithstanding the foregoing, if the Global Securities to be exchanged exceed
U.S $500,000,000 in aggregate principal amount, one Global Security will be
authenticated and issued to represent each U.S. $500,000,000 of principal amount
of the exchanged Global Securities and an additional Global Security will be
authenticated and issued to represent any remaining principal amount of such
Global Securities (see “Denominations” below).

 

 

 

Maturities:

 

Each Book-Entry Note will mature on a date nine months or more after the issue
date for such Note, except in the case of indexed Notes, for which the maturity
may be shorter.  A Floating Rate Book-Entry Note will mature only on an Interest
Payment Date for such Note.  Any Note denominated in Japanese yen will mature on
a date not less than one year from the Original Issue Date (as defined below)
for such Note.  Any Note denominated in Pounds Sterling will mature on a date
not less than one year, nor more than five years, after its Original Issue Date.

 

 

 

Denominations:

 

Unless otherwise agreed to by the Company, Book-Entry Notes will be issued in
principal amounts of U.S.$1,000 or any amount in excess thereof that is an
integral multiple of U.S.$1,000.  If Book-Entry Notes are denominated in a
Specified Currency other than U.S. dollars, the denominations of such Notes will
be determined pursuant to the provisions of the applicable Pricing Supplement. 
Global Securities will be denominated in principal amounts not in excess of
U.S.$500,000,000 (or the equivalent thereof).  If one or more Book-Entry Notes
having an aggregate principal amount in excess of U.S.$500,000,000 (or the
equivalent thereof) would, but for the preceding sentence, be represented by a
single Global Security, then one Global Security will be authenticated and
issued to represent each U.S.$500,000,000 principal amount (or the equivalent
thereof) of such Book-Entry Note or Notes and an additional Global Security will
be authenticated and issued to represent any remaining principal amount of such
Book-Entry Note or Notes.  In such a case, each of the Global Securities
representing such Book-Entry Note or Notes shall be assigned the same CUSIP
number.

 

A-5

--------------------------------------------------------------------------------

 

 

Notice of Redemption Dates:

 

Each DTC Agent will, with respect to the Notes for which it is Trustee, give
notice to DTC prior to each Redemption Date (as specified in the Note) if any at
the time and in the manner set forth in the Letter.

 

 

 

Interest:

 

General.  Unless otherwise indicated in the applicable Pricing Supplement,
interest, if any, on each Book-Entry Note will accrue from the Original Issue
Date (or such other date on which interest otherwise begins to accrue, if
different than the Original Issue Date) of the Global Security representing such
Book-Entry Note for the first interest period or the last date to which interest
has been paid, if any, for each subsequent interest period, on the Global
Security representing such Book-Entry Note, and will be calculated and paid in
the manner and on the Interest Payment Dates described in such Book-Entry Note
and in the Prospectus (as defined in the Agency Agreement), as supplemented by
the applicable Pricing Supplement.  Each payment of interest on a Book-Entry
Note will include interest accrued to but excluding the Interest Payment Date;
provided that in the case of Floating Rate Notes that reset daily or weekly,
interest payments will include interest accrued to but excluding the next
preceding Regular Record Date, except that at stated Maturity, the interest
payable will include interest accrued to, but excluding, the Maturity.  Interest
payable at the Maturity of a Book-Entry Note will be payable to the Person to
whom the principal of such Note is payable.

 

 

 

 

 

Standard & Poor’s Ratings Services will use the information received in the
pending deposit message described under Settlement Procedure “C” below in order
to include the amount of any interest payable and certain other information
regarding the related Global Security in the appropriate (daily or weekly) bond
report published by Standard & Poor’s Ratings Services.

 

 

 

 

 

Regular Record Dates.  Unless otherwise specified in the applicable Pricing
Supplement, the Regular Record Date with respect to any Interest Payment Date
for a Floating-Rate Note, Fixed Rate Note or Indexed Rate Note shall be the date
(whether or not a Business Day) fifteen calendar days immediately preceding such
Interest Payment Date.

 

 

 

Payments of Principal and Interest:

 

Payment of Interest Only.  Promptly after each Regular Record Date, the DTC
Agent for each Global Security will deliver to the Company and DTC a written
notice setting forth, by CUSIP number, the amount of interest to be paid on each
Global Security on the following Interest Payment Date (other than an Interest
Payment Date coinciding with Maturity) and the total of such amounts.  DTC will
confirm the amount payable on each Global Security on such Interest

 

A-6

--------------------------------------------------------------------------------


 

 

 

Payment Date by reference to the appropriate (daily or weekly) bond reports
published by Standard & Poor’s Ratings Services.  The Company will pay to the
Trustee for the Notes represented by such Global Security the total amount of
interest due on such Interest Payment Date (other than at Maturity), and such
Trustee will pay such amount to DTC at the times and in the manner set forth
below under “Manner of Payment”.  If any Interest Payment Date for a Book-Entry
Note is not a Business Day, the payment due on such day shall be made on the
next succeeding Business Day and no interest shall accrue as a result of such
delayed payment.

 

 

 

 

 

Payments at Maturity or Upon Redemption.  On or about the first Business Day of
each month, each DTC Agent will, with respect to the Global Securities for which
it acts as DTC Agent, deliver to the Company, DTC and the applicable Trustee a
written list of principal and interest to be paid on each Global Security
maturing either at Maturity or on a Redemption Date in the following month.  The
DTC Agent for each Global Security, the Company and DTC will confirm the amounts
of such principal and interest payments with respect to each such Global
Security on or about the fifth Business Day preceding the Maturity Date or
Redemption Date of such Global Security.  On or before such Maturity or
Redemption, the Company will pay to the Trustee for the Notes represented by
such Global Security the principal amount of such Global Security, together with
interest due at such Maturity.  Such Trustee will pay such amount to DTC at the
times and in the manner set forth below under “Manner of Payment”.  If any
Maturity of a Global Security representing Book-Entry Notes is not a Business
Day, the payment due on such day shall be made on the next succeeding Business
Day and no interest shall accrue on such payment for the period from and after
such Maturity Date or Redemption Date.  Promptly after payment to DTC of the
principal and interest due on the Maturity Date or on the Redemption Date of
such Global Security, the Trustee for such Global Security will cancel and
destroy such Global Security in accordance with the applicable Indenture and
deliver a certificate of destruction to the Company.

 

 

 

 

 

Manner of Payment.  The total amount of any principal and interest due on Global
Securities on any Interest Payment Date or at Maturity or upon redemption shall
be paid by the Company to the Trustee for the Notes represented by such Global
Security in immediately available funds no later than 9:30 A.M. (New York City
time) on such date.  The Company will make such payment on such Global
Securities by instructing such Trustee to withdraw funds from an account
maintained by the Company with the DTC Agent for the Notes represented by such
Global Securities.  The Company will confirm any such instructions in writing to
such Trustee.  Prior to

 

A-7

--------------------------------------------------------------------------------


 

 

 

10:00 A.M. (New York City time) on the Maturity Date or as soon as possible
thereafter, such Trustee will pay by separate wire transfer (using Fedwire
message entry instructions in a form previously specified by DTC) to an account
at the Federal Reserve Bank of New York previously specified by DTC, in funds
available for immediate use by DTC, each payment of principal (together with
interest thereon) due on a Global Security on such Maturity Date or Redemption
Date.  On each Interest Payment Date (other than at Maturity), interest payments
shall be made to DTC, in same day funds, in accordance with existing
arrangements between the relevant DTC Agent and DTC.  On each such date, DTC
will pay, in accordance with its SDFS operating procedures then in effect, such
amounts in funds available for immediate use to the respective Participants in
whose names the Book-Entry Notes represented by such Global Securities are
recorded in the book-entry system maintained by DTC.  None of the Company (as
issuer or as paying agent), the Guarantor, the Trustee or such DTC Agent shall
have any direct responsibility or liability for the payment by DTC to such
Participants of the principal of and interest on the Book-Entry Notes.  If an
issue of Notes is denominated in a currency other than the U.S. dollar, the
Company will make payments of principal and any interest in the currency in
which the Notes are denominated (the “foreign currency”) or in U.S. dollars. 
DTC has elected to have all such payments of principal and interest in U.S.
dollars unless notified by any of its Participants through which an interest in
the Notes is held that it elects, in accordance with and to the extent permitted
by the applicable Pricing Supplement and the Note, to receive such payment of
principal or interest in the foreign currency.  On or prior to the third
Business Day after the record date for payment of interest and twelve days prior
to the date for payment of principal, such Participant shall notify DTC of
(i) its election to receive all, or the specified portion, of such payment in
the foreign currency and (ii) its instructions for wire transfer of such payment
to a foreign currency account.

 

 

 

 

 

DTC will notify the applicable Trustee on or prior to the fifth

 

A-8

--------------------------------------------------------------------------------


 

 

 

business day after the record date for payment of interest and ten days prior to
the date for payment of principal of the portion of such payment to be received
in the foreign currency and the applicable wire transfer instructions, and the
applicable Trustee shall use such instructions to pay the Participants
directly.  If DTC does not so notify the applicable Trustee, it is understood
that only U.S. dollar payments are to be made.  The applicable Trustee shall
notify DTC on or prior to the second Business Day prior to payment date of the
conversion rate to be used and the resulting U.S. dollar amount to be paid per
U.S.$1,000 face amount.  In the event that the applicable Trustee’s quotation to
convert the foreign currency into U.S. dollars is not available, the applicable
Trustee shall notify DTC’s Dividend Department that the entire payment is to be
made in the foreign currency.  In such event, DTC will ask its Participants for
payment instructions and forward such instructions to the applicable Trustee and
the applicable Trustee shall use such instructions to pay the Participants
directly.

 

 

 

 

 

Withholding Taxes.  The amount of any taxes required under applicable law to be
withheld from any interest payment on a Book-Entry Note will be determined and
withheld by the Participant, indirect participant in DTC or other Person
responsible for forwarding payments and materials directly to the beneficial
owner of such Note.

 

 

 

Procedures upon Company’s Exercise of Optional Reset or Optional Extension of
Maturity:

 

Company Notice to Trustee regarding Exercise of Optional Reset.  Not less than
45 or more than 60 days before an Optional Reset Date as set forth in a
Book-Entry Note, the Company will notify the Trustee for such Book-Entry Note
whether it is exercising its option to reset the interest rate or Spread or
Spread Multiplier, as the case may be, for such Book-Entry Note, and if so,
(i) the new interest rate or Spread or Spread Multiplier, as the case may be,
for such Book-Entry Note during the period from such Optional Reset Date to the
next Optional Reset Date as set forth in such Book-Entry Note or, if there is no
such next Optional Reset Date, to the Stated Maturity of such Book-Entry Note
(the “Subsequent Interest Period”); and (ii) the provisions, if any, for
redemption of such Book-Entry Note during such Subsequent Interest Period,
including the date or dates on which or the period or periods during which such
redemption may occur during such Subsequent Interest Period.

 

 

 

 

 

Company Notice to Trustee regarding Exercise of Optional Extension of Maturity. 
If the Company elects to exercise an option, as set forth in a Book-Entry Note,
to extend the Stated Maturity of such Note, it will so notify the Trustee for
such Book-Entry Note no less than 45 or more than 60 days before the Stated
Maturity of such Book-Entry

 

A-9

--------------------------------------------------------------------------------


 

 

 

Note, and will further indicate (i) the new Stated Maturity; (ii) the interest
rate or Spread or Spread Multiplier, as the case may be, applicable to the
extension period; and (iii) the provisions, if any, for redemption of such
Book-Entry Note during such extension period, including the date or dates on
which or the period or periods during which such redemption may occur during
such extension period.

 

 

 

 

 

Trustee Notice to DTC regarding Company’s Exercise of Optional Extension or
Reset.  Upon receipt of notice from the Company regarding the Company’s exercise
of either an optional extension of maturity or an optional reset, the Trustee
for the Book-Entry Note will hand-deliver a notice to DTC not less than 40 days
before the Optional Reset Date (in which case a “Reset Notice”) or the Stated
Maturity (in which case an “Extension Notice”), as the case may be, which Reset
Notice or Extension Notice shall identify such Book-Entry Note by CUSIP number
and shall contain the information required by the terms of the Book-Entry Note.

 

 

 

 

 

Trustee Notice to Company regarding Option to be Repaid.  If, after receipt of
either a Reset Notice or an Extension Notice, DTC exercises the option for
repayment by tendering the Global Security representing the Book-Entry Note to
be repaid as set forth in such Note, the Trustee for such Book-Entry Note shall
give notice to the Company not less than 22 days before the Optional Reset Date
or the old Stated Maturity, as the case may be, of the principal amount of
Book-Entry Notes to be repaid on such Optional Reset Date or old Stated
Maturity, as the case may be.

 

 

 

 

 

Company Notice regarding New Interest Rate or New Spread or Spread Multiplier. 
If the Company elects to revoke the interest rate or Spread or Spread Multiplier
provided for in the Reset Notice and establish a higher interest rate or Spread
or Spread Multiplier for an Optional Reset Period or extension period, as the
case may be, it shall, not less than 20 days before such Optional Reset Date or
old Stated Maturity, so notify the Trustee for the affected Book-Entry Note. 
Such Trustee will immediately thereafter notify DTC of the new interest rate or
Spread or Spread Multiplier applicable to such Book-Entry Note.

 

 

 

 

 

Trustee Notice to Company regarding DTC Revocation of Option to be Repaid.  If,
after DTC has tendered any Book-Entry Notes for repayment pursuant to an
Extension Notice or an Optional Reset Notice, DTC then revokes such tender for
repayment, the Trustee for such Book-Entry Notes shall give notice to the
Company not less than five days prior to the Stated Maturity or Optional Reset
Date, as the case may be, of such revocation and of the principal amount of

 

A-10

--------------------------------------------------------------------------------


 

 

 

Book-Entry Notes for which tender for repayment has been revoked.

 

 

 

 

 

Deposit of Repayment Price.  On or before any old Stated Maturity where the
Maturity has been extended, and on or before any Optional Reset Date, the
Company shall deposit with the applicable Trustee an amount of money sufficient
to pay the principal amount, plus interest accrued to such old Stated Maturity
or Optional Reset Date, as the case may be, for all the Book-Entry Notes or
portions thereof for which such Trustee serves as Trustee and which are to be
repaid on such old Stated Maturity or Optional Reset Date, as the case may be. 
Such Trustee will use such money to repay such Book-Entry Notes pursuant to the
terms set forth in such Notes.

 

 

 

Procedures upon Company Notice to Trustee regarding Company’s Exercise of
Optional Redemption:

 

Company Notice to Trustee regarding Company’s Exercise of Optional Redemption. 
At least 45 days prior to the date on which it intends to redeem a Book-Entry
Note, the Company will notify the Trustee for such Book-Entry Note that it is
exercising such option with respect to such Book-Entry Note on such date.

 

 

 

 

 

Trustee Notice to DTC regarding Company’s Exercise of Optional Redemption. 
After receipt of notice that the Company is exercising its option to redeem a
Book-Entry Note, the Trustee for such Book-Entry Note will, at least 30 days
before the redemption date for such Book-Entry Note, hand deliver to DTC a
notice identifying such Book-Entry Note by CUSIP number and informing DTC of the
Company’s exercise of such option with respect to such Book-Entry Note.

 

 

 

 

 

Deposit of Redemption Price.  On or before any redemption date, the Company
shall deposit with the applicable Trustee an amount of money sufficient to pay
the redemption price, plus interest accrued to such redemption date, for all the
Book-Entry Notes or portions thereof for which such Trustee serves as Trustee
and which are to be repaid on such redemption date.  Such Trustee will use such
money to repay such Book-Entry Notes pursuant to the terms set forth in such
Notes.

 

 

 

Payments of Principal and Interest Upon Exercise of Optional Repayment (Except
Pursuant to Company’s Exercise of Optional Reset or Optional Extension):

 

Trustee Notice to Company of Option to be Repaid.  Upon receipt of notice of
exercise of the option for repayment and the Global Securities representing the
Book-Entry Notes so to be repaid as set forth in such Notes, the Trustee for
such Book-Entry Notes shall (unless such notice was received pursuant to the
Company’s exercise of an optional reset or an optional extension of maturity, in
each of which cases the relevant procedures set forth above are to be followed)
give notice to the Company not less than 20 days prior to each Optional
Repayment Date of such Optional Repayment Date and of the principal amount of
Book-Entry Notes to be repaid on such

 

A-11

--------------------------------------------------------------------------------


 

 

 

Optional Repayment Date.

 

 

 

 

 

Deposit of Repayment Price.  On or prior to any Optional Repayment Date, the
Company shall deposit with the applicable Trustee an amount of money sufficient
to pay the optional repayment price, and accrued interest thereon to such date,
of all the Book-Entry Notes or portions thereof which are to be repaid on such
date.  Such Trustee will use such money to repay such Book-Entry Notes pursuant
to the terms set forth in such Notes.

 

 

 

Procedure for Rate Setting and Posting:

 

The Company and the Agent will discuss from time to time the aggregate principal
amount of, the issuance price of, and the interest rates to be borne by,
Book-Entry Notes that may be sold as a result of the solicitation of orders by
the Agent.  If the Company decides to set prices of, and rates borne by, any
Book-Entry Notes in respect of which the Agent is to solicit orders (the setting
of such prices and rates to be referred to herein as “posting”) or if the
Company decides to change prices or rates previously posted by it, it will
promptly advise the Agent of the prices and rates to be posted.

 

 

 

Acceptance and Rejection of Orders:

 

Unless otherwise instructed by the Company, the Agent will advise the Company
promptly by telephone or other means of electronic communication of all orders
to purchase Book-Entry Notes received by the Agent, other than those rejected by
it in whole or in part in the reasonable exercise of its discretion.  Unless
otherwise agreed by the Company and the Agent, the Company has the right to
accept orders to purchase Book-Entry Notes and may reject any such orders in
whole or in part.

 

 

 

Preparation of Pricing Supplement:

 

If any order to purchase a Book-Entry Note is accepted by or on behalf of the
Company, the Company will prepare a pricing supplement (a “Pricing Supplement”)
reflecting the terms of such Book-Entry Note, will file such Pricing Supplement
with the Commission in accordance with the applicable paragraph of
Rule 424(b) under the Securities Act, will deliver such number of copies thereof
to the Agent as the Agent shall request.   If required, the Agent will file such
Pricing Supplement with the Financial Industry Regulatory Authority, Inc.
(“FINRA”) and cause a Prospectus and such Pricing Supplement to be delivered to
the purchaser of such Book-Entry Note or otherwise will comply with the
requirements of Rule 173(a) under the Securities Act.

 

 

 

 

 

Outdated Pricing Supplements and the Prospectuses to which they are attached
(other than those retained for files) will be destroyed.

 

 

 

 

 

Copies of the appropriate number of Pricing Supplements shall be delivered to
the Agent at the following address by 11:00 A.M. (New

 

A-12

--------------------------------------------------------------------------------


 

 

 

York City time) on the Business Day following the acceptance of an offer by or
on behalf of the Company: to Citigroup Global Markets Inc., Prospectus
Department, Brooklyn Army Terminal, 140 58th Street, 8th Floor, Brooklyn, N.Y.
11220, with a copy to Citigroup Global Markets Inc., 388 Greenwich Street, New
York, New York 10013, Attention: MTN Program Manager.

 

 

 

Suspension of Solicitation; Amendment or Supplement:

 

Subject to the representations, warranties and covenants of the Company and the
Guarantor contained in the Agency Agreement, the Company may instruct the Agent
to suspend at any time, for any period of time or permanently, the solicitation
of orders to purchase Book-Entry Notes.  Upon receipt of such instructions, the
Agent will forthwith suspend solicitation until such time as the Company has
advised it that such solicitation may be resumed.

 

 

 

 

 

In the event that at the time the Company suspends solicitation of purchases
there shall be any orders outstanding for settlement, the Company will promptly
advise the Agent, the Trustees and the DTC Agents whether such orders may be
settled and whether copies of the Prospectus as in effect at the time of the
suspension, together with the appropriate Pricing Supplement (or the notice
provided for in Rule 173(a) under the Securities Act, if applicable), may be
delivered in connection with the settlement of such orders.  The Company will
have the sole responsibility for such decision and for any arrangements that may
be made in the event that the Company determines that such orders may not be
settled or that copies of such Prospectus (or the notice provided for in
Rule 173(a) under the Securities Act, if applicable) may not be so delivered.

 

 

 

Delivery of Prospectus:

 

A copy of the Prospectus and a Pricing Supplement relating to a Book-Entry Note
must accompany or precede the earliest of any written offer of such Book-Entry
Note, confirmation of the purchase of such Book-Entry Note and payment for such
Book-Entry Note by its purchaser.  If notice of a change in the terms of the
Book-Entry Notes is received by the Agent between the time an order for a
Book-Entry Note is placed and the time written confirmation thereof is sent by
the Agent to a customer or his agent, such confirmation shall be accompanied by
a Prospectus and Pricing Supplement setting forth the terms in effect when the
order was placed.  Unless the Agents comply with the requirements of
Rule 173(a) under the Securities Act, the Agent will deliver a Prospectus and
Pricing Supplement as herein described with respect to each Book-Entry Note sold
by it.  Unless the Agents comply with the requirements of Rule 173(a) under the
Securities Act, the Company will make such delivery if such Book-Entry Note is
sold directly by the Company to a purchaser (other than the Agent).

 

A-13

--------------------------------------------------------------------------------

 

 

Confirmation:

 

For each order to purchase a Book-Entry Note solicited by the Agent and accepted
by or on behalf of the Company, the Agent will issue a confirmation, which
confirmation may be delivered by facsimile or other electronic transmission, to
the purchaser, with a copy to the Company, setting forth the details set forth
above and delivery and payment instructions.

 

 

 

Settlement:

 

The receipt by the Company of immediately available funds in payment for a
Book-Entry Note and the authentication and issuance of the Global Security
representing such Book-Entry Note shall constitute “settlement” with respect to
such Book-Entry Note, and the date of such settlement, the “Settlement Date”. 
All orders accepted by the Company will be settled on the third Business Day
next succeeding the date of acceptance pursuant to the timetable for settlement
set forth below unless the Company and the purchaser agree to settlement on
another day which shall be no earlier than the Business Day succeeding the date
of sale.  In all cases, the Company will notify the Trustee and the DTC Agent on
the date issuance instructions are given.

 

 

 

Settlement Procedures:

 

Settlement Procedures with regard to each Book-Entry Note sold by the Company to
or through the Agent, except pursuant to a Terms Agreement, shall be as follows:

 

 

 

 

 

A.                                   The Agent will advise the Company by
telephone (or by facsimile or other acceptable written means) that such Note is
a Book-Entry Note and of the following settlement information:

 

 

 

 

 

Principal or face amount.

 

 

 

 

 

Series.

 

 

 

 

 

Stated Maturity.

 

 

 

 

 

In the case of a Fixed Rate Book-Entry Note, the interest rate and reset,
redemption, repayment and extension provisions (if any) or, in the case of a
Floating Rate Book-Entry Note, the Base Rate, Initial Interest Rate (if known at
such time) Interest Reset Period, Interest Reset Dates, Index Maturity, Spread
and/or Spread Multiplier (if any), Minimum Interest Rate (if any), Maximum
Interest Rate (if any) and reset, redemption, repayment and extension provisions
(if any).

 

 

 

 

 

Interest Payment Dates and the Interest Payment Period.

 

 

 

 

 

Amortization provisions, if any.

 

A-14

--------------------------------------------------------------------------------


 

 

 

Settlement date and Issue Date, if different.

 

 

 

 

 

Specified currency.

 

 

 

 

 

Denominated currency, Indexed Currency, Base Exchange Rate, and the
Determination Date, if applicable.

 

 

 

 

 

Price.

 

 

 

 

 

Agent’s commission, determined as provided in the Agency Agreement.

 

 

 

 

 

Whether, in the case of Series D Notes, the Notes will have a Survivor’s Option.

 

 

 

 

 

Whether such Book-Entry Note is an OID Note and, if so, the total amount of OID,
the yield to maturity and the initial accrual period OID.

 

 

 

 

 

Any other terms necessary to describe the Book-Entry Note.

 

 

 

 

 

B.                                     The Company will advise the relevant DTC
Agent by telephone (confirmed in writing at any time on the same date), written
telecommunication or electronic transmission of the information set forth in
Settlement Procedure “A” above.  Each such communication by the Company shall
constitute a representation and warranty by the Company to the DTC Agent for
such Note, the Trustee for such Note and the Agent that (i) such Note is then,
and at the time of issuance and sale thereof will be, duly authorized for
issuance and sale by the Company and (ii) such Note, and the Global Security
representing such Note, will conform with the terms of the Indenture for such
Note.  The DTC Agent will then assign a CUSIP number to the Global Security
representing such Book-Entry Note and notify the Agent and the Company by
telephone (confirmed in writing at any time on the same date), written
telecommunication or electronic transmission of such CUSIP number as soon as
practicable.

 

 

 

 

 

C.                                     Such DTC Agent will enter a pending
deposit message through DTC’s Participant Terminal System providing the
following settlement information to DTC, Standard & Poor’s Ratings
Services, Interactive Data Corporation, the Agent and, upon request, the Trustee
for such Notes:

 

 

 

 

 

The information set forth in Settlement Procedure “A”.

 

A-15

--------------------------------------------------------------------------------


 

 

 

Identification as a Fixed Rate Book-Entry Note or a Floating Rate Book-Entry
Note.

 

 

 

 

 

The Initial Interest Payment Date for such Book-Entry Note, number of days by
which such date succeeds the related Regular Record Date and amount of interest
payable on such Interest Payment Date.

 

 

 

 

 

The Interest Payment Period.

 

 

 

 

 

The CUSIP number of the Global Security representing such Book-Entry Note.

 

 

 

 

 

The participant account numbers maintained by DTC on behalf of such Trustee and
such Agent.

 

 

 

 

 

Whether such Global Security will represent any other Book-Entry Note (to the
extent known at such time).

 

 

 

 

 

D.                                    To the extent the Company has not already
done so, the Company will deliver to the Trustee for such Notes a Global
Security in a form that has been approved by the Company, the Agent and such
Trustee.

 

 

 

 

 

E.                                      Such Trustee will complete such
Book-Entry Note, stamp the appropriate legend, as instructed by DTC, if not
already set forth thereon, and authenticate the Global Security representing
such Book-Entry Note.

 

 

 

 

 

F.                                      DTC will credit such Book-Entry Note to
such DTC Agent’s participant account at DTC.

 

 

 

 

 

G.                                     Such DTC Agent will enter an SDFS deliver
order through DTC’s Participant Terminal System instructing DTC to (i) debit
such Book-Entry Note to such DTC Agent’s participant account and credit such
Book-Entry Note to the Agent’s participant account and (ii) debit the Agent’s
settlement account and credit such DTC Agent’s settlement account for an amount
equal to the price of such Book-Entry Note less the Agent’s commission.  The
entry of such a deliver order shall constitute a representation and warranty by
such DTC Agent to DTC that (i) the Global Security representing such Book-Entry
Note has been issued and authenticated and (ii) such DTC Agent is holding such
Global Security pursuant to the Medium Term Note Certificate Agreement between
such DTC Agent and DTC.

 

 

 

 

 

H.                                    Unless the Agent is purchasing such Note
as principal, the Agent will enter an SDFS deliver order through DTC’s

 

A-16

--------------------------------------------------------------------------------


 

 

 

Participant Terminal System instructing DTC (i) to debit such Book-Entry Note to
the Agent’s participant account and credit such Book-Entry Note to the
participant accounts of the Participants with respect to such Book-Entry Note
and (ii) to debit the settlement accounts of such Participants and credit the
settlement account of the Agent for an amount equal to the price of such
Book-Entry Note.

 

 

 

 

 

I.                                         Transfers of funds in accordance with
SDFS deliver orders described in Settlement Procedures “G” and “H” will be
settled in accordance with SDFS operating procedures in effect on the settlement
date.

 

 

 

 

 

J.                                        Such DTC Agent will, upon receipt of
funds from the Agent in accordance with Settlement Procedure “G”, credit to an
account of the Company maintained at such DTC Agent funds available for
immediate use in the amount transferred to such DTC Agent in accordance with
Settlement Procedure “G”.

 

 

 

 

 

K.                                    Unless the Agent is purchasing such
Book-Entry Note as principal, the Agent will confirm the purchase of such
Book-Entry Note to the purchaser either by transmitting to the Participants with
respect to such Book-Entry Note a confirmation order or orders through DTC’s
institutional delivery system or by mailing a written confirmation to such
purchaser.

 

 

 

 

 

L.                                      Monthly, each DTC Agent will send to the
Company a statement setting forth the principal amount of Registered Notes
Outstanding as of the date of such statement and setting forth a brief
description of any sales of which the Company has advised such DTC Agent but
which have not yet been settled.

 

 

 

Settlement Procedures Timetable:

 

For sales by the Company of Book-Entry Notes solicited by the Agent and accepted
by the Company (except pursuant to a Terms Agreement) for settlement on the
first Business Day after the sale date, Settlement Procedures “A” through “K”
set forth above shall be completed as soon as possible but not later than the
respective times (New York City time) set forth below:

 

 

 

 

 

 

Settlement
Procedure

 

Time

 

 

 

 

A

 

11:00 A.M. on the sale date

 

 

 

 

B

 

12:00 Noon on the sale date

 

 

 

 

C

 

2:00 P.M. on the sale date

 

 

A-17

--------------------------------------------------------------------------------


 

 

 

 

D

 

3:00 P.M. on the day before settlement

 

 

 

 

E

 

9:00 A.M. on settlement date

 

 

 

 

F

 

10:00 A.M. on settlement date

 

 

 

 

G-H

 

2:00 P.M. on settlement date

 

 

 

 

I

 

4:45 P.M. on settlement date

 

 

 

 

J-K

 

5:00 P.M. on settlement date

 

 

 

 

 

 

 

 

 

 

If a sale is to be settled more than one Business Day after the sale date,
Settlement Procedures “A”, “B” and “C” shall be completed as soon as practicable
but no later than 11:00 A.M., 12:00 Noon and 2:00 P.M., respectively, on the
first Business Day after the sale date.  If the Initial Interest Rate for a
Floating Rate Book-Entry Note has not been determined at the time that
Settlement Procedure “A” is completed, Settlement Procedures “B” and “C” shall
be completed as soon as such rate has been determined but no later than 12:00
Noon and 2:00 P.M., respectively, on the Business Day before the settlement
date.  Settlement Procedure “I” is subject to extension in accordance with any
extension of Fedwire closing deadlines and in the other events specified in SDFS
operating procedures in effect on the settlement date.

 

 

 

 

 

If settlement of a Book-Entry Note is rescheduled or canceled, the DTC Agent for
such Book-Entry Note, after receiving notice from the Company or the Agent, will
deliver to DTC, through DTC’s Participant Terminal System, a cancellation
message to such effect by no later than 2:00 P.M. on the Business Day
immediately preceding the scheduled settlement date.

 

 

 

Failure to Settle:

 

If settlement of a Book-Entry Note is rescheduled and the DTC Agent for such
Book-Entry Note has not entered an SDFS deliver order with respect to a
Book-Entry Note pursuant to Settlement Procedure “G”, after receiving notice
from the Company or the Agent, such DTC Agent shall deliver to DTC, through
DTC’s Participant Terminal System, as soon as practicable, a withdrawal message
instructing DTC to debit such Book-Entry Note to such DTC Agent’s participant
account.  DTC will process the withdrawal message, provided that such DTC
Agent’s participant account contains a principal amount of the Global Security
representing such Book-Entry Note that is at least equal to the principal amount
to be debited.  If a withdrawal message is processed with respect to all the
Book-Entry Notes represented by a Global Security, the Trustee for the Notes
represented by such Global Security will mark such Global Security “canceled”,
make appropriate entries in its records and destroy such canceled Global
Security in accordance with the applicable Indenture and deliver a certificate
of destruction to the Company.  The CUSIP number assigned to such Global
Security shall, in accordance with CUSIP Service Bureau procedures, be

 

A-18

--------------------------------------------------------------------------------


 

 

 

canceled and not immediately reassigned.

 

 

 

 

 

If a withdrawal message is processed with respect to one or more, but not all,
of the Book-Entry Notes represented by a Global Security, the DTC Agent for such
Book-Entry Notes will exchange such Global Security for two Global Securities,
one of which shall represent such Book-Entry Notes and shall be canceled
immediately after issuance and the other of which shall represent the other
Book-Entry Notes previously represented by the surrendered Global Security and
shall bear the CUSIP number of the surrendered Global Security.

 

 

 

 

 

If the purchase price for any Book-Entry Note is not timely paid to the
Participants with respect to such Book-Entry Note by the beneficial purchaser
thereof (or a Person, including an indirect participant in DTC, acting on behalf
of such purchaser), such Participants and, in turn, the Presenting Agent may
enter SDFS deliver orders through DTC’s Participant Terminal System reversing
the orders entered pursuant to Settlement Procedures “H” and “G”, respectively. 
Thereafter, the DTC Agent for such Book-Entry Note will deliver the withdrawal
message and take the related actions described in the preceding paragraph.  If
such failure shall have occurred for any reason other than a default by the
Agent in the performance of its obligations hereunder and under the Agency
Agreement, then the Company will reimburse the Agent for the loss of the use of
the funds during the period when they were credited to the account of the
Company.  Notwithstanding the foregoing, upon any failure to settle with respect
to a Book-Entry Note, DTC may take any actions in accordance with its SDFS
operating procedures then in effect.  In the event of a failure to settle with
respect to one or more, but not all, of the Book-Entry Notes to have been
represented by a Global Security, the DTC Agent for such Book-Entry Note or
Notes will provide, in accordance with Settlement Procedures “E” and “G”, for
the authentication and issuance of a Global Security representing the other
Book-Entry Notes to have been represented by such Global Security and will make
appropriate entries in its records.

 

 

 

Trustees Not to Risk Funds:

 

Nothing herein shall be deemed to require either Trustee to risk or expend its
own funds in connection with any payment to the Company, DTC, the Agent or the
purchaser, it being understood by all parties that payments made by either
Trustee to the Company, DTC, the Agent or the purchaser shall be made only to
the extent that funds are provided to such Trustee for such purpose.

 

 

 

Authenticity of Signatures:

 

The Company will cause each of the Trustees to furnish the Agent from time to
time with the specimen signatures of each of such Trustee’s officers, employees
or agents who has been authorized by

 

A-19

--------------------------------------------------------------------------------


 

 

 

such Trustee to authenticate Book-Entry Notes, but the Agent will not have any
obligation or liability to the Company or the Trustee in respect of the
authenticity of the signature of any officer, employee or agent of the Company
or such Trustee on any Book-Entry Note.

 

 

 

Payment of Expenses:

 

The Agent shall forward to the Company, on a monthly basis, a statement of the
out-of-pocket expenses incurred by such Agent during that month that are
reimbursable to it pursuant to the terms of the Agency Agreement.  The Company
will remit payment to the Agent currently on a monthly basis.

 

 

 

Advertising Costs:

 

The Company will determine with the Agents the amount of advertising that may be
appropriate in soliciting offers to purchase the Book-Entry Notes.  Advertising
expenses will be paid by the Company.

 

PART II

 

Administrative Procedures for Certificated Notes

 

Each Trustee will serve as registrar and transfer agent in connection with the
Certificated Notes for which it serves as Trustee.

 

Issuance:

 

Each Certificated Note will be dated and issued as of the date of its
authentication by the applicable Trustee.  Each Certificated Note will bear an
Original Issue Date, which will be (i) with respect to an original Certificated
Note (or any portion thereof), its original issuance date (which will be the
settlement date) and (ii) with respect to any Certificated Note (or portion
thereof) issued subsequently upon transfer or exchange of a Certificated Note or
in lieu of a destroyed, lost or stolen Certificated Note, the Original Issue
Date of the predecessor Certificated Note, regardless of the date of
authentication of such subsequently issued Certificated Note.

 

 

 

Registration:

 

Certificated Notes will be issued only in fully registered form without coupons.

 

 

 

Maturities:

 

Each Certificated Note will mature on a date nine months or more after the issue
date for such Note, except in the case of indexed Notes, for which the maturity
may be shorter.  A Floating Rate Certificated Note will mature only on an
Interest Payment Date for such Note.  Any Note denominated in Japanese yen will
mature on a date not less than one year from the Original Issue Date (as defined
below) for such Note.  Any Note denominated in Pounds Sterling will mature on a
date not less than one year, nor more than five years, after its Original Date.

 

A-20

--------------------------------------------------------------------------------

 

Currency:

 

The Specified Currency for a Certificated Note shall be as set forth therein and
in the applicable Pricing Supplement.

 

 

 

Denominations:

 

Unless otherwise agreed to by the Company, the denomination of any Certificated
Note denominated in U.S. dollars will be a minimum of $1,000 or any amount in
excess thereof that is an integral multiple of $1,000.  The authorized
denominations of Certificated Notes denominated in a Specified Currency other
than U.S. dollars shall be determined as set forth in the applicable Pricing
Supplement.

 

 

 

Interest:

 

General.  Unless otherwise indicated in the applicable Pricing Supplement,
interest, if any, on each Certificated Note will accrue from the Original Issue
Date (or such other date on which interest otherwise begins to accrue (if
different from the Original Issue Date)) of such Note for the first interest
period or the last date to which interest has been paid, if any, for each
subsequent interest period, on such Note, and will be calculated and paid in the
manner and on the dates described in such Note and in the Prospectus, as
supplemented by the applicable Pricing Supplement.  Unless otherwise specified
therein, each payment of interest on a Certificated Note will include interest
accrued to but excluding the Interest Payment Date (provided that, in the case
of Certificated Notes which reset daily or weekly, interest payments will
include accrued interest to and including the next preceding Regular Record
Date), except that at stated Maturity, the interest payable will include
interest accrued to, but excluding, the stated Maturity (other than a Maturity
of a Fixed Rate Certificated Note occurring on the 31st day of a month, in which
case such payment of interest will include interest accrued to but excluding the
30th day of such month or the last day of the month in the case of February).

 

 

 

 

 

Regular Record Dates.  Unless otherwise specified in the applicable Pricing
Supplement, the Regular Record Dates with respect to any Interest Payment Date
for a Fixed Rate Note, Floating Rate Note or Indexed Rate Note shall be the date
(whether or not a Business Day) fifteen calendar days immediately preceding such
Interest Payment Date.

 

 

 

Payments of Interest:

 

The applicable Trustee will pay the principal amount of each Certificated Note
at Maturity or upon redemption upon presentation and surrender of such Note. 
Such payment, together with payment of interest due at Maturity or upon
redemption of such Note, will be made in funds available for immediate use by
such Trustee or paying agent and in turn by the holder of such Note. 
Certificated Notes presented to such Trustee or paying agent at Maturity or upon
redemption for payment will be canceled and destroyed by such Trustee or paying
agent, and a certificate of destruction will be

 

A-21

--------------------------------------------------------------------------------


 

 

 

delivered to the Company.  All interest payments on a Certificated Note (other
than interest due at Maturity or upon redemption) will be made by check drawn on
such Trustee and mailed by such Trustee to the person entitled thereto as
provided in such Note and the Indenture; provided, however, that the holder of
U.S.$10,000,000 or more of Notes having the same Interest Payment Dates will,
upon written request prior to the Regular Record Date in respect of an Interest
Payment Date, be entitled to receive payment by wire transfer of immediately
available funds.  Following each Regular Record Date, such Trustee or paying
agent will furnish the Company with a list of interest payments to be made on
the following Interest Payment Date for each Certificated Note and in total for
all Certificated Notes.  Interest at Maturity or upon redemption will be payable
to the person to whom the payment of principal is payable.  Such Trustee or
paying agent will provide monthly to the Company lists of principal and
interest, to the extent ascertainable, to be paid on Certificated Notes maturing
or to be redeemed in the next month.

 

 

 

 

 

Withholding Taxes.  The amount of any taxes required under applicable law to be
withheld from any interest payment on a Certificated Note will be determined and
withheld by the applicable Trustee.

 

 

 

 

 

The Company will be responsible for withholding taxes on interest paid on
Certificated Notes as required by applicable law.

 

 

 

 

 

If any interest Payment Date for or the Maturity of a Certificated Note is not a
Business Day, the payment due on such day shall be made on the next succeeding
Business Day and no interest shall accrue on account of such delayed payment.

 

 

 

Procedure for Rate Setting and Posting:

 

The Company and the Agent will discuss from time to time the aggregate principal
amount of, the issuance price of, and the interest rates to be borne by, Notes
that may be sold as a result of the solicitation of orders by the Agent.  If the
Company decides to set prices of, and rates borne by, any Notes in respect of
which the Agent is to solicit orders (the setting of such prices and rates to be
referred to herein as “posting”) or if the Company decides to change prices or
rates previously posted by it, it will promptly advise the Agent of the prices
and rates to be posted.

 

 

 

Acceptance and Rejection of Orders:

 

Unless otherwise instructed by the Company, the Agent will advise the Company
promptly by telephone or other means of electronic communication of all orders
to purchase Certificated Notes received by the Agent, other than those rejected
by it in whole or in part in the reasonable exercise of its discretion.  Unless
otherwise agreed by the Company and the Agent, the Company has the sole right to
accept orders to purchase Certificated Notes and may reject any such orders in
whole or in part.  Before accepting any order to purchase a

 

A-22

--------------------------------------------------------------------------------


 

 

 

Certificated Note to be settled in less than three Business Days, the Company
shall verify that the Trustee for such Certificated Note will have adequate time
to prepare and authenticate such Note.

 

 

 

Preparation of Pricing Supplement:

 

If any order to purchase a Certificated Note is accepted by or on behalf of the
Company, the Company will prepare a Pricing Supplement reflecting the terms of
such Certificated Note, will file such Pricing Supplement with the Commission in
accordance with the applicable paragraph of Rule 424(b) under the Securities
Act, will deliver such number of copies thereof to the Agent as the Agent shall
request.  If required, the Agent will file the Pricing Supplement with the FINRA
and will cause a Prospectus and Pricing Supplement to be delivered to the
purchaser of such Certificated Note or otherwise will comply with the
requirements of Rule 173(a) under the Securities Act.

 

 

 

 

 

Copies of the appropriate number of Pricing Supplements shall be delivered to
the Agent at the following addresses by 11:00 A.M. (New York City time) on the
Business Day following the acceptance of an offer by or on behalf of the
Company: to Citigroup Global Markets Inc., Prospectus Department, Brooklyn Army
Terminal, 140 58th Street, 8th Floor, Brooklyn, N.Y. 11220, with a copy to
Citigroup Global Markets Inc., 388 Greenwich Street, New York, New York 10013,
attention: MTN Program Manager.

 

 

 

 

 

Outdated Pricing Supplements and the Prospectuses to which they are attached
(other than those retained for files) will be destroyed.

 

 

 

Suspension of Solicitation; Amendment or Supplement:

 

Subject to the representations, warranties and covenants of the Company and the
Guarantor contained in the Agency Agreement, the Company may instruct the Agent
to suspend at any time for any period of time or permanently, the solicitation
of orders to purchase Certificated Notes.  Upon receipt of such instructions,
the Agent will forthwith suspend solicitation until such time as the Company has
advised them that such solicitation may be resumed.

 

 

 

 

 

In the event that at the time the Company suspends solicitation of purchases
there shall be any orders outstanding for settlement, the Company will promptly
advise the Agent and the Trustee for such Certificated Notes whether such orders
may be settled and whether copies of the Prospectus as in effect at the time of
the suspension, together with the appropriate Pricing Supplement (or the notice
provided for in Rule 173(a) under the Securities Act, if applicable), may be
delivered in connection with the settlement of such orders.  The Company will
have the sole responsibility for such decision and for any arrangements that may
be made in the event that the Company determines that such orders may not be
settled or that

 

A-23

--------------------------------------------------------------------------------


 

 

 

copies of such Prospectus (or the notice provided for in Rule 173(a) under the
Securities Act, if applicable) may not be so delivered.

 

 

 

Delivery of Prospectus:

 

A copy of the Prospectus and a Pricing Supplement relating to a Certificated
Note must accompany or precede the earliest of any written offer of such
Certificated Note, confirmation of the purchase of such Certificated Note and
payment for such Certificated Note by its purchaser.  If notice of a change in
the terms of the Certificated Notes is received by the Agent between the time an
order for a Certificated Note is placed and the time written confirmation
thereof is sent by the Agent to a customer or his agent, such confirmation shall
be accompanied by a Prospectus and Pricing Supplement setting forth the terms in
effect when the order was placed.  Unless the Agents comply with the
requirements of Rule 173(a) under the Securities Act, the Agent will deliver a
Prospectus and Pricing Supplement as herein described with respect to each
Certificated Note sold by it.  Unless the Agents comply with the requirements of
Rule 173(a) under the Securities Act, the Company will make such delivery if
such Certificated Note is sold directly by the Company to a purchaser (other
than the Agent).

 

 

 

Confirmation:

 

For each order to purchase a Certificated Note solicited by the Agent and
accepted by or on behalf of the Company, the Agent will issue a confirmation,
which confirmation may be delivered by facsimile or other electronic
transmission, to the purchaser, with a copy to the Company, setting forth the
details set forth above and delivery and payment instructions.

 

 

 

Settlement:

 

The receipt by the Company of immediately available funds in exchange for an
authenticated Certificated Note delivered to the Agent and the Agent’s delivery
of such Certificated Note against receipt of immediately available funds shall,
with respect to such Certificated Note, constitute “settlement”.  All orders
accepted by the Company will be settled on the fifth Business Day next
succeeding the date of acceptance pursuant to the timetable for settlement set
forth below, unless the Company and the purchaser agree to settlement on another
day which shall be no earlier than the next Business Day following the date of
sale.  In all cases, the Company will notify the Trustee and the DTC Agent on
the date issuance instructions are given.

 

 

 

Settlement Procedures:

 

Settlement Procedures with regard to each Certificated Note sold by the Company
to or through the Agent, as agent (except pursuant to a Terms Agreement), shall
be as follows:

 

 

 

 

 

A.                                   The Agent will advise the Company by
telephone or by facsimile transmission or other acceptable written means) that

 

A-24

--------------------------------------------------------------------------------


 

 

 

such Note is a Certificated Note and of the following settlement information, in
time for the Trustee for such Certificated Note to prepare and authenticate the
required Note:

 

 

 

 

 

Name in which such Certificated Note is to be registered (“Registered Owner”).

 

 

 

 

 

Address of the Registered Owner and address for payment of principal and
interest.

 

 

 

 

 

Taxpayer identification number of the Registered Owner (if available).

 

 

 

 

 

Principal or face amount.

 

 

 

 

 

Series.

 

 

 

 

 

Stated Maturity.

 

 

 

 

 

In the case of a Fixed Rate Certificated Note, the Interest Rate and reset
provisions (if any) or, in the case of a Floating Rate Certificated Note, the
Base Rate, Initial Interest Rate (if known at such time), Interest Reset
Period, Interest Reset Dates, Index Maturity, Spread and/or Spread Multiplier
(if any), Minimum Interest Rate (if any), Maximum Interest Rate (if any) and
reset provisions (if any).

 

 

 

 

 

Interest Payment Dates and the Interest Payment Period.

 

 

 

 

 

Specified Currency.

 

 

 

 

 

Denominated Currency, Indexed Currency, Base Exchange Rate and the Determination
Date, if applicable.

 

 

 

 

 

Redemption, repayment, amortization or extension provisions, if any.

 

 

 

 

 

Settlement date.

 

 

 

 

 

Price (including currency).

 

 

 

 

 

Agent’s commission, if any, determined as provided in the Agency Agreement.

 

 

 

 

 

Whether such Certificated Note an OID Note, and, if so, the total amount of OID
and the yield to maturity.

 

 

 

 

 

Any other terms necessary to describe the Certificated Note.

 

 

 

 

 

B.                                     The Company will advise the relevant
Trustee by telephone, (confirmed in writing at any time on the sale date)
written

 

A-25

--------------------------------------------------------------------------------


 

 

 

telecommunication or electronic transmission of the information set forth in
Settlement Procedure “A” above and the name of the Presenting Agent.

 

 

 

 

 

C.                                     The Company will deliver to the relevant
Trustee a pre-printed four-ply packet for such Certificated Note, which packet
will contain the following documents in forms that have been approved by
Company, the Agents and the Trustee:

 

 

 

 

 

Certificated Note with customer confirmation.

 

 

 

 

 

Stub One ¾ For Trustee.

 

 

 

 

 

Stub Two ¾ For Agent.

 

 

 

 

 

Stub Three ¾ For the Company.

 

 

 

 

 

D.                                    The relevant Trustee will complete such
Certificated Note and will authenticate such Certificated Note and deliver it
(with the confirmation) and Stubs One and Two to the Agent, and the Agent will
acknowledge receipt of the Note by stamping or otherwise marking Stub One and
returning it to such Trustee.  Such delivery will be made only against such
acknowledgment of receipt and evidence that instructions have been given by the
Agent for payment to such account as the Company shall have specified in funds
available for immediate use, of an amount equal to the price of such
Certificated Note less the Agent’s commission.  In the event that the
instructions given by the Agent for payment to the account of the Company are
revoked, the Company will as promptly as possible wire transfer to the account
of the Agent an amount of immediately available funds equal to the amount of
such payment made.

 

 

 

 

 

E.                                      Unless the Agent purchased the Note as
Principal, the Agent will deliver such Certificated Note (with the confirmation)
to the customer against payment in immediately payable funds.  The Agent will
obtain the acknowledgment of receipt of such Certificated Note by retaining Stub
Two.

 

 

 

 

 

F.                                      The relevant Trustee will send Stub
Three to the Company by first-class mail.

 

 

 

Settlement Procedures Timetable:

 

For orders of Certificated Notes solicited by the Agent, as agent, and accepted
by the Company, Settlement Procedures “A” through “F” set forth above shall be
completed on or before the respective times

 

A-26

--------------------------------------------------------------------------------


 

 

 

 

 

 

(New York City time) set forth below:

 

 

 

 

 

 

Settlement
Procedure

 

Time

 

 

 

 

A

 

2:00 P.M. on the day before settlement

 

 

 

 

B

 

On the day two Business Days before settlement date.

 

 

 

 

C

 

2:15 P.M. two Business Days before settlement

 

 

 

 

D

 

2:15 P.M. on settlement date

 

 

 

 

E

 

3:00 P.M. on settlement date

 

 

 

 

F

 

5:00 P.M. on settlement date

 

 

 

 

 

 

 

 

Procedures upon Company’s Exercise of Optional Reset or Optional Extension of
Maturity:

 

Company Notice to Trustee regarding Exercise of Optional Reset.  Not less than
45 or more than 60 days before an Optional Reset Date as set forth in a
Certificated Note, the Company will notify the Trustee for such Certificated
Note whether it is exercising its option to reset the interest rate or Spread or
Spread Multiplier, as the case may be, for such Certificated Note, and if so,
(i) the new interest rate or Spread or Spread Multiplier, as the case may be,
for such Certificated Note during the period from such Optional Reset Date to
the next Optional Reset Date as set forth in such Certificated Note or, if there
is no such next Optional Reset Date, to the Stated Maturity of such Certificated
Note (the “Subsequent Interest Period”); and (ii) the provisions, if any, for
redemption of such Certificated Note during such Subsequent Interest Period,
including the date or dates on which or the period or periods during which such
redemption may occur during such Subsequent Interest Period.

 

 

 

 

 

Company Notice to Trustee regarding Exercise of Optional Extension of Maturity. 
If the Company elects to exercise an option, as set forth in a Certificated
Note, to extend the Stated Maturity of such Note, it will so notify the Trustee
for such Certificated Note not less than 45 or more than 60 days before the
Stated Maturity of such Certificated Note, and will further indicate (i) the new
Stated Maturity; (ii) the interest rate or Spread or Spread Multiplier, as the
case may be, applicable to the extension period; and (iii) the provisions, if
any, for redemption of such Certificated Note during such extension period,
including the date or dates on which or the period or periods during which such
redemption may occur during such extension period.

 

 

 

 

 

Trustee Notice to Holders regarding Company’s Exercise of Optional Extension or
Reset.  Upon receipt of notice from the Company regarding the Company’s exercise
of either an optional extension of maturity or an optional reset, the Trustee
for the Certificated Note

 

A-27

--------------------------------------------------------------------------------


 

 

 

will mail a notice, first class, postage prepaid, to the Holder of such
Certificated Note not less than 40 days before the Optional Reset Date (in which
case a “Reset Notice”) or the Stated Maturity (in which case an “Extension
Notice”), as the case may be, which Reset Notice or Extension Notice shall
contain the information required by the terms of the Certificated Note.

 

 

 

 

 

Trustee Notice to Company regarding Option to be Repaid.  If, after receipt of
either a Reset Notice or an Extension Notice, any Holder of a Certificated Note
exercises the option for repayment by tendering the Certificated Note to be
repaid as set forth in such Note, the Trustee for such Certificated Note shall
give notice to the Company not less than 22 days before the Optional Reset Date
or the old Stated Maturity, as the case may be, of the principal amount of
Certificated Notes to be repaid on such Optional Reset Date or old Stated
Maturity, as the case may be.

 

 

 

 

 

Company Notice regarding New Interest Rate or New Spread or Spread Multiplier. 
If the Company elects to revoke the interest rate or Spread or Spread Multiplier
provided for in the Reset Notice and establish a higher interest rate or Spread
or Spread Multiplier for an Optional Reset Period or extension period, as the
case may be, it shall, not less than 20 days before such Optional Reset Date or
old Stated Maturity, so notify the Trustee for the affected Certificated Note. 
The Trustee will immediately thereafter notify the Holder of such Certificated
Note, by first class mail, postage prepaid, of the new interest rate or Spread
or Spread Multiplier applicable to such Certificated Note.

 

 

 

 

 

Trustee Notice to Company regarding Holder Revocation of Option to be Repaid. 
If, after the Holder of a Certificated Note has tendered such Note for repayment
pursuant to an Extension Notice or an Optional Reset Notice, such Holder then
revokes such tender for repayment, the Trustee for such Certificated Note shall
give notice to the Company not less than five days prior to the Stated Maturity
or Optional Reset Date, as the case may be, of such revocation and of the
principal amount of Certificated Notes for which tender for repayment has been
revoked.

 

 

 

 

 

Deposit of Repayment Price.  On or before any old Stated Maturity where the
Maturity has been extended, and on or before any Optional Reset Date, the
Company shall deposit with such Trustee an amount of money sufficient to pay the
principal amount, plus interest accrued to such old Stated Maturity or Optional
Reset Date, as the case may be, for all the Certificated Notes or portions
thereof for which such Trustee serves as Trustee and which are to be repaid on
such old Stated Maturity or Optional Reset Date, as the case may be.  Such

 

A-28

--------------------------------------------------------------------------------


 

 

 

Trustee will use such money to repay such Certificated Notes pursuant to the
terms set forth in such Notes.

 

 

 

Procedures upon Company’s Exercise of Optional Redemption:

 

Company Notice to Trustee regarding Exercise of Optional Redemption.  At least
45 days prior to the date on which it intends to redeem a Certificated Note, the
Company will notify the Trustee for such Certificated Note that it is exercising
such option with respect to such Note on such date.

 

 

 

 

 

Trustee Notice to Holders regarding Company’s Exercise of Optional Redemption. 
After receipt of notice that the Company is exercising its option to redeem a
Certificated Note, the Trustee for such Certificated Note will, at least 30 days
before the redemption date for such Certificated Note, mail a notice, first
class, postage prepaid, to the Holder of such Certificated Note, informing such
Holder of the Company’s exercise of such option with respect to such
Certificated Note.

 

 

 

Payments of Principal and Interest Upon Exercise of Optional Repayment (Except
Pursuant to Company’s Exercise of Optional Reset or Optional Extension):

 

Trustee Notice to Company of Option to be Repaid.  Upon receipt of notice of
exercise of the option for repayment and the Certificated Notes to be repaid as
set forth in such Notes, the Trustee for such Certificated Notes shall (unless
such notice was received pursuant to the Company’s exercise of an optional reset
or an optional extension of maturity, in each of which cases the relevant
procedures set forth above shall be followed) give notice to the Company not
less than 20 days prior to each Optional Repayment Date of such Optional
Repayment Date and of the principal amount of Certificated Notes to be repaid on
such Optional Repayment Date.

 

 

 

Failure to Settle:

 

If a purchaser fails to accept delivery of and make payment for any Certificated
Note, the Agent will notify the Company and the applicable Trustee by telephone
and return such Note to the applicable Trustee.  Upon receipt of such notice,
the Company will immediately wire transfer to the account of the Agent an amount
equal to the amount previously credited thereto in respect of such Note.  Such
wire transfer will be made on the settlement date, if possible, and in any event
not later than the Business Day following the settlement date.  If the failure
shall have occurred for any reason other than a default by the Agent in the
performance of its obligations hereunder and under the Agency Agreement with the
Company, then the Company will reimburse the Agent or the applicable Trustee, as
appropriate, on an equitable basis for its loss of the use of the funds during
the period when they were credited to the account of the Company.  Immediately
upon receipt of the Certificated Note in respect of which such failure occurred,
the applicable Trustee will mark such Note “canceled”, make appropriate entries
in the

 

A-29

--------------------------------------------------------------------------------


 

 

 

applicable Trustee’s records and send such Note to the Company.

 

 

 

Trustees Not to Risk Funds:

 

Nothing herein shall be deemed to require either Trustee to risk or expend its
own funds in connection with any payment to the Company, the Agent or the
purchaser, it being understood by all parties that payments made by either
Trustee to the Company, the Agent or the purchaser shall be made only to the
extent that funds are provided to such Trustee for such purpose.

 

 

 

Authenticity of Signatures:

 

The Company will cause each Trustee to furnish the Agent from time to time with
the specimen signatures of each of such Trustee’s officers, employees or agents
who has been authorized by such Trustee to authenticate Certificated Notes, but
the Agent will not have any obligation or liability to the Company or a Trustee
in respect of the authenticity of the signature of any officer, employee or
agent of the Company or a Trustee on any Certificated Note.

 

 

 

Payment of Expenses:

 

The Agent shall forward to the Company, on a monthly basis, a statement of the
out-of-pocket expenses incurred by the Agent during that month that are
reimbursable to it pursuant to the terms of the Agency Agreement.  The Company
will remit payment to the Agent currently on a monthly basis.

 

 

 

Advertising Costs:

 

The Company will determine with the Agent the amount of advertising that may be
appropriate in soliciting orders to purchase the Certificated Notes. 
Advertising expenses will be paid by the Company.

 

A-30

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF TERMS AGREEMENT

 

Citigroup Funding Inc.
153 E. 53rd Street, 6th Floor
New York, NY  10043
Attention:  Assistant Treasurer

 

Subject in all respects to the terms and conditions contained in the Amended &
Restated Global Selling Agency Agreement dated August 26, 2011 (the “Global
Selling Agency Agreement”), among  Citigroup Funding Inc., Citigroup Inc. and
the Agents named therein, the undersigned agrees to purchase the following Notes
of Citigroup Funding Inc.:

 

Principal Amount:

 

Purchaser:

 

Issue Price:

 

Original Issue Date:

 

Stated Maturity:

 

CUSIP:

 

 

Terms of the Notes:  As described in the [Preliminary Pricing
Supplement/Offering Summary] dated [          ], 20[    ] attached hereto, as
supplemented by and the Final Term Sheet dated the date hereof and attached
hereto.

 

[Requirements for delivery, if any, of opinions of counsel, certificates from
the Company and the Guarantor or their respective officers or a letter from the
Guarantor’s independent registered public accountants:]

 

Other terms:

 

The provisions of the Global Selling Agency Agreement and the related
definitions are incorporated by reference herein and shall be deemed to have the
same force and effect as if set forth in full herein.  By accepting this Terms
Agreement by signing below, the Company additionally represents and warrants
that this Terms Agreement has been duly authorized, executed and delivered by
it.

 

Date:

 

[Purchaser]

 

 

 

By:

 

 

 

 

 

 

Accepted: CITIGROUP FUNDING INC.

 

 

 

 

 

By:

 

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF AGENT ACCESSION CONFIRMATION — PROGRAM

 

To: [Name and address of new Agent]

 

[date]

 

Citigroup Funding Inc.
Series D and Series E Medium-Term Note Program

 

Ladies and Gentlemen:

 

We refer to the Amended & Restated Global Selling Agency Agreement dated as of
August 26, 2011 (which agreement, as amended from time to time, is herein
referred to as the “Agency Agreement”) entered into in respect of the above
Medium-Term Note Program and hereby acknowledge receipt of your Agent Accession
Letter to us dated [ ].

 

In accordance with Section 2(c) of the Agency Agreement we hereby confirm that,
with effect from the date hereof, you shall become a party to, and an Agent
under, the Agency Agreement, vested with all the authority, rights and powers,
and subject to all the duties and obligations of an Agent as if originally named
as such under the Agency Agreement.

 

Yours faithfully,

 

CITIGROUP FUNDING INC.

 

 

By:

 

 

Name:

 

Title:

 

 

cc:

Paying Agents

 

Trustees

 

Existing Agents

 

Guarantor

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF AGENT ACCESSION LETTER — PROGRAM

 

To:  Citigroup Funding Inc.
153 E. 53rd Street, 6th Floor
New York, NY 10043

 

[date]

 

Citigroup Funding Inc.
Series D and Series E Medium-Term Note Program

 

Ladies and Gentlemen:

 

We refer to the Amended & Restated Global Selling Agency Agreement dated as of
August 26, 2011, entered into in respect of the above Medium-Term Note Program
and made among Citigroup Funding Inc. (the “Company”), Citigroup Inc. and the
Agents party thereto (which agreement, as amended from time to time, is herein
referred to as the “Agency Agreement”).

 

We confirm that we are in receipt of the documents referenced below (except to
the extent we have waived delivery of such documents):

 

·              a copy of the Agency Agreement;

 

·              a copy of all documents referred to in Section 5 of the Agency
Agreement; and — a letter in a form approved by ourselves from each of the legal
advisers referred to in Section 5 of the Agency Agreement addressed to ourselves
and giving us the full benefit of the existing legal opinions as of the date of
such existing legal opinions, and have found them to our satisfaction.

 

For the purposes of Section 9 of the Agency Agreement our notice details are as
follows: (insert name, address, telephone, fax, email address and attention).

 

In consideration of the Company appointing us as an Agent under the Agency
Agreement, we hereby undertake, for the benefit of the Company, the Guarantor
and each of the other Agents, that we will perform and comply with all the
duties and obligations expressed to be assumed by an Agent under or pursuant to
the Agency Agreement.  We also undertake to deliver to The Depository Trust
Company of New York such pricing letters as it may reasonably require from us in
connection with the offer and sale of the Notes.

 

D-1

--------------------------------------------------------------------------------


 

This letter is governed by, and shall be construed in accordance with, the laws
of the State of New York.

 

Yours faithfully,

 

 

[Name of new Agent]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

cc:

Paying Agents

 

Trustees

 

Existing Agents

 

Guarantor

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF AGENT ACCESSION CONFIRMATION — NOTE ISSUE

 

To:  [Name and address of new Agent]

[date]

 

Citigroup Funding Inc.
Series D and Series E Medium-Term Note Program

 

Ladies and Gentlemen:

 

We refer to the Amended & Restated Global Selling Agency Agreement dated as of
August 26, 2011 (which agreement, as amended from time to time, is herein
referred to as the “Agency Agreement”) entered into in respect of the above
Medium-Term Note Program and hereby acknowledge receipt of your Agent Accession
Letter to us dated [ ].

 

In accordance with Section 2(c) of the Agency Agreement we hereby confirm that,
with effect from the date hereof solely in respect of the issue of [ ] Notes due
[ ] (the “Issue”), you shall become a party to, and an Agent under, the Agency
Agreement, vested with all the authority, rights and powers, and subject to all
duties and obligations of an Agent in relation to the Issue as if originally
named as such under the Agency Agreement.

 

Such appointment is limited to the Issue and is not for any other issue of Notes
of the Company pursuant to the Agency Agreement and such appointment will
terminate upon issue of the Notes comprising the Issue but without prejudice to
any rights, duties or obligations which have arisen prior to such termination.

 

Yours faithfully,

 

 

CITIGROUP FUNDING INC.

 

 

By:

 

 

Name:

 

Title:

 

 

cc:

Paying Agents

 

Trustees

 

Guarantor

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF AGENT ACCESSION LETTER — NOTE ISSUE

 

Citigroup Funding Inc.
153 E. 53rd Street, 6th Floor
New York, NY  10043
Attention: Assistant Treasurer

 

Series D and Series E Medium-Term Note Program

 

Ladies and Gentlemen:

 

We refer to the Amended & Restated Global Selling Agency Agreement dated as of
August 26, 2011, entered into in respect of the above Medium-Term Note Program
and made among the Company, Citigroup Inc. and the Agents party thereto (which
agreement, as amended from time to time, is herein referred to as the “Global
Selling Agency Agreement”).

 

We confirm that we are in receipt of the documents referenced below (except to
the extent that we have waived delivery of such documents): a copy of the Agency
Agreement; and a copy of all documents referred to in Section 5 of the Agency
Agreement and have found them to our satisfaction.

 

For the purposes of Section 9 of the Agency Agreement our notice details are as
follows: (insert name, address, telephone, fax, email address and attention).

 

In consideration of the Company appointing us as an Agent solely in respect of
the issue of [ ] Notes due [ ] (the “Issue”) under the Agency Agreement, we
hereby undertake, for the benefit of the Company, the Guarantor and each of the
other Agents, that in relation to the Issue we will perform and comply with all
the duties and obligations expressed to be assumed by an Agent under or pursuant
to the Agency Agreement.

 

We acknowledge that such appointment is limited to the Issue and is not for any
other issue of Notes of the Company pursuant to the Agency Agreement and that
such appointment will terminate upon issue of the Notes comprising the Issue but
without prejudice to any rights, duties or obligations which have arisen prior
to such termination.

 

F-1

--------------------------------------------------------------------------------


 

This letter is governed by, and shall be construed in accordance with, the laws
of the State of New York.

 

Yours faithfully,

 

 

[Name of new Agent]

 

 

By:

 

 

Title:

 

 

cc:

Paying Agents

 

Trustees

 

Guarantor

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[date]

 

To the Agents listed on Schedule I of the Agency Agreement

 

Ladies and Gentlemen:

 

Re: Notice of New Registration Statement on Form S-3 (No. [      ])

 

In accordance with the provisions of the Amended and Restated Global Selling
Agency Agreement (the “Agency Agreement”) dated as of August 26, 2011, as
supplemented and amended from time to time, among Citigroup Funding Inc. (the
“Company”), Citigroup Inc. (the “Guarantor”) and the Agents listed in Schedule I
thereto, we hereby notify you that a Registration Statement on Form S-3
(No. [      ]) relating to the Notes was filed by the Company and the Guarantor
with the U.S. Securities and Exchange Commission (the “Commission”) on [date],
[also identify any amendments filed] (the “New Registration Statement”) and was
declared effective by the Commission as of [time] on [date].

 

Accordingly, the file number contained in the first sentence of Section 1(a) of
the Agency Agreement shall be hereafter deemed to refer to the file number of
the New Registration Statement, and all references in the Agency Agreement to
the “Registration Statement” shall be hereafter deemed to refer to the New
Registration Statement.

 

 

Very truly yours,

 

 

CITIGROUP FUNDING INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

CITIGROUP INC.

 

 

 

By:

 

 

Name:

 

Title:

 

G-1

--------------------------------------------------------------------------------
